


Exhibit 10.1



--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
 
 
 
Dated as of March 30, 2012
 
 
 
 
by and among
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
 
as Borrower,
 
 
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
 
as Lenders,
 
 
and
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
_____________________________________________
 
 
WELLS FARGO SECURITIES, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
as Joint Lead Arrangers
 
 
and
 
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent,
 
 
and
 
 
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION,
CITIBANK, N.A.,
 
as Documentation Agents
 
 




--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
 
1
 
Section 1.1. Definitions
1
 
Section 1.2. General; References to Time
31
 
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
31
Article II. Credit Facility
 
31
 
Section 2.1. Revolving Loans
31
 
Section 2.2. Bid Rate Loans
33
 
Section 2.3. Letters of Credit
36
 
Section 2.4. Swingline Loans
40
 
Section 2.5. Rates and Payment of Interest on Loans
42
 
Section 2.6. Number of Interest Periods
43
 
Section 2.7. Repayment of Loans
43
 
Section 2.8. Prepayments
43
 
Section 2.9. Continuation
44
 
Section 2.10. Conversion
44
 
Section 2.11. Notes
45
 
Section 2.12. Voluntary Reductions of the Revolving Commitment
45
 
Section 2.13. Extension of Termination Date
46
 
Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination
46
 
Section 2.15. Amount Limitations
46
 
Section 2.16. Increase in Revolving Commitments
47
 
Section 2.17. Funds Transfer Disbursements
48
Article III. Payments, Fees and Other General Provisions
49
 
Section 3.1. Payments
49
 
Section 3.2. Pro Rata Treatment
49
 
Section 3.3. Sharing of Payments, Etc
50
 
Section 3.4. Several Obligations
51
 
Section 3.5. Fees
51
 
Section 3.6. Computations
52
 
Section 3.7. Usury
52
 
Section 3.8. Statements of Account
52
 
Section 3.9. Defaulting Lenders
52
 
Section 3.10. Taxes
56
Article IV. Yield Protection, Etc.
59
 
Section 4.1. Additional Costs; Capital Adequacy
59
 
Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans
61
 
Section 4.3. Illegality
62
 
Section 4.4. Compensation
62
 
Section 4.5. Affected Lenders
62
 
Section 4.6. Treatment of Affected Loans
63
 
Section 4.7. Change of Lending Office
64
 
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
64
Article V. Conditions Precedent
64
 
Section 5.1. Initial Conditions Precedent
64
 
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
66
Article VI. Representations and Warranties
67
 
Section 6.1. Representations and Warranties
67
 
Section 6.2. Survival of Representations and Warranties, Etc
76
Article VII. Affirmative Covenants
76


--i-

--------------------------------------------------------------------------------




 
Section 7.1. Preservation of Existence and Similar Matters
76
 
Section 7.2. Compliance with Applicable Law
77
 
Section 7.3. Maintenance of Property
77
 
Section 7.4. Conduct of Business
77
 
Section 7.5. Insurance
77
 
Section 7.6. Payment of Taxes and Claims
77
 
Section 7.7. Visits; Inspections
78
 
Section 7.8. Use of Proceeds
78
 
Section 7.9. Environmental Matters
78
 
Section 7.10. Books and Records
79
 
Section 7.11. Further Assurances
79
 
Section 7.12. Guarantors
79
 
Section 7.13. REIT Status
80
 
Section 7.14. Distribution of Income to the Borrower
80
 
Section 7.15. Credit Rating
80
 
Section 7.16. Exchange Listing
80
Article VIII. Information
80
 
Section 8.1. Quarterly Financial Statements
80
 
Section 8.2. Year‑End Statements
81
 
Section 8.3. Compliance Certificate
82
 
Section 8.4. Other Information
82
 
Section 8.5. Electronic Delivery of Certain Information
85
 
Section 8.6. Public/Private Information
86
 
Section 8.7. USA Patriot Act Notice; Compliance
86
Article IX. Negative Covenants
86
 
Section 9.1. Financial Covenants
86
 
Section 9.2. Indebtedness
86
 
Section 9.3. Certain Permitted Investments of Borrower
87
 
Section 9.4. Investments Generally
88
 
Section 9.5. Liens; Negative Pledges; Other Matters
88
 
Section 9.6. Restricted Payments; Stock Repurchases
89
 
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements
89
 
Section 9.8. Fiscal Year
90
 
Section 9.9. Modifications to Material Contracts
90
 
Section 9.10. Transactions with Affiliates
90
 
Section 9.11. ERISA Exemptions
90
 
Section 9.12. Restriction on Prepayment of Indebtedness
90
 
Section 9.13. Modifications to Governing Documents
91
 
Section 9.14. Occupancy of Unencumbered Assets
91
Article X. Default
91
 
Section 10.1. Events of Default
91
 
Section 10.2. Remedies Upon Event of Default
94
 
Section 10.3. Remedies Upon Default
95
 
Section 10.4. Marshaling; Payments Set Aside
96
 
Section 10.5. Allocation of Proceeds
96
 
Section 10.6. Letter of Credit Collateral Account
97
 
Section 10.7. Performance by Administrative Agent
98
 
Section 10.8. Rights Cumulative
98
Article XI. The Administrative Agent
98
 
Section 11.1. Appointment and Authorization
99


--ii-

--------------------------------------------------------------------------------




 
Section 11.2. Administrative Agent as Lender
99
 
Section 11.3. Approvals of Lenders
100
 
Section 11.4. Notice of Events of Default
100
 
Section 11.5. Administrative Agent's Reliance
100
 
Section 11.6. Indemnification of Administrative Agent
101
 
Section 11.7. Lender Credit Decision, Etc.
102
 
Section 11.8. Successor Administrative Agent
102
 
Section 11.9. Titled Agents
103
Article XII. Miscellaneous
104
 
Section 12.1. Notices
104
 
Section 12.2. Expenses
105
 
Section 12.3. Setoff
106
 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
106
 
Section 12.5. Successors and Assigns
107
 
Section 12.6. Amendments and Waivers
112
 
Section 12.7. Nonliability of Administrative Agent and Lenders
113
 
Section 12.8. Confidentiality
113
 
Section 12.9. Indemnification
114
 
Section 12.10. Termination; Survival
116
 
Section 12.11. Severability of Provisions
116
 
Section 12.12. GOVERNING LAW
117
 
Section 12.13. Counterparts
117
 
Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries
117
 
Section 12.15. Independence of Covenants
117
 
Section 12.16. Limitation of Liability
117
 
Section 12.17. Entire Agreement
117
 
Section 12.18. Construction
118
 
Section 12.19. Headings
118
 
Section 12.20. Trustees Not Liable for Obligations of CLP
118
 
 
 
 
 
 
 
 
SCHEDULE I
Commitments
 
SCHEDULE 1.1.
List of Loan Parties
 
SCHEDULE 2.3.(m)
Existing Letters of Credit
 
SCHEDULE 6.1.(b)
Ownership Structure
 
SCHEDULE 6.1.(f)
Properties
 
SCHEDULE 6.1.(g)
Indebtedness and Guaranties
 
SCHEDULE 6.1.(i)
Litigation
 
SCHEDULE 6.1.(k)
Financial Statements
 
SCHEDULE 6.1.(p)
Environmental Matters
 
SCHEDULE 6.1.(y)
Unencumbered Assets
 
SCHEDULE 6.1.(ee)
Property
 
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
 
EXHIBIT B
Form of Contribution Agreement
 
EXHIBIT C
Form of Bid Rate Note
 
EXHIBIT D
Form of Designation Agreement
 
EXHIBIT E
Form of Guaranty
 
EXHIBIT F
Form of Joinder Agreement
 
EXHIBIT G
Form of Notice of Borrowing
 


--iii-

--------------------------------------------------------------------------------




EXHIBIT H
Form of Notice of Continuation
 
EXHIBIT I
Form of Notice of Conversion
 
EXHIBIT J
Form of Notice of Swingline Borrowing
 
EXHIBIT K
Form of Revolving Note
 
EXHIBIT L
Form of Swingline Note
 
EXHIBIT M
Form of Transfer Authorizer Designation Form
 
EXHIBIT N
Form of Bid Rate Quote Request
 
EXHIBIT O
Form of Bid Rate Quote
 
EXHIBIT P
Form of Bid Rate Quote Acceptance
 
EXHIBIT Q
Form of Compliance Certificate
 
EXHIBIT R
Form of US Tax Certificate
 




--iv-

--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 30, 2012, by and
among COLONIAL REALTY LIMITED PARTNERSHIP, a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 12.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with WELLS
FARGO SECURITIES, LLC, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers (the “Arrangers”), BANK OF AMERICA, N.A., as Syndication
Agent (the “Syndication Agent”), and each of PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, and CITIGROUP, N.A., as a Documentation Agent
(each a “Documentation Agent”).


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $500,000,000, which will include a $50,000,000 swingline subfacility, a
$50,000,000 letter of credit subfacility, and a competitive bid loan
subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article 1. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
Borrower for the immediately preceding calendar quarter annualized less (b) the
Capital Reserve for such period. In determining Adjusted EBITDA, EBITDA
attributable to enclosed mall Properties shall be calculated using EBITDA
attributable to such enclosed mall Properties for the preceding four (4)
calendar quarters divided by four (4), and then annualized.


“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


    

1

--------------------------------------------------------------------------------




“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.5.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1(hh).


“Applicable Facility Fee” means:


(a)    If the Borrower has made the Leveraged‑Based Pricing Election, the
percentage set forth in the table below corresponding to the Debt to Total Asset
Value Ratio at which the “Applicable Margin” is determined in accordance with
the definition thereof:
Debt to Total Asset Value Ratio
Facility Fee
≤45%
0.300%
>45% and ≤50%
0.300%
>50% and ≤55%
0.350%
>55%
0.350%



(b)    If the Borrower has not made the Leveraged‑Based Pricing Election, the
percentage set forth in the table below corresponding to the Level in the table
below (each a “Level”) at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Facility Fee
1
0.150%
2
0.175%
3
0.225%
4
0.300%
5
0.400%



Any change in the applicable Level in the table above at which the Applicable
Margin is determined shall result in a corresponding and simultaneous change in
the Applicable Facility Fee. The provisions of this definition shall be subject
to Section 2.5.(c).


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


    

2

--------------------------------------------------------------------------------




“Applicable Margin” means:


(a)    If the Borrower has made the Leveraged‑Based Pricing Election, the
percentage set forth below corresponding to the Debt to Total Asset Value Ratio
as determined in accordance with Section 9.1.(c) in effect at such time:


Level
Debt to Total Asset Value Ratio
Applicable Margin
1
≤45%
1.450%
2
>45% and ≤50%
1.600%
3
>50% and ≤55%
1.800%
4
>55%
2.000%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Debt to Total Asset Value as set forth
in the Compliance Certificate most recently delivered by the Borrower pursuant
to Section 8.3. Any adjustment to the Applicable Margin shall be effective as of
the first day of the calendar month immediately following the month during which
the Borrower delivers to the Administrative Agent the applicable Compliance
Certificate pursuant to Section 8.3. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 8.3., the Applicable Margin shall
equal the percentage corresponding to Level 4 in the table above until the first
day of the calendar month immediately following the month that the required
Compliance Certificate is delivered. The provisions of this clause (a) shall be
subject to Section 2.5.(c).


(b)    If the Borrower has not made the Leveraged‑Based Pricing Election, the
percentage rate set forth in the table below corresponding to the Level into
which the Borrower's Credit Rating then falls. Any change in the Borrower's
Credit Rating which would cause it to move to a different Level in the table
below shall be effective as of the first day of the first calendar month
immediately following receipt by the Administrative Agent of written notice
delivered by the Borrower in accordance with Section 8.4.(n) that the Borrower's
Credit Rating has changed; provided, however, if the Borrower has not delivered
the notice required by such Section but the Administrative Agent becomes aware
that the Borrower's Credit Rating has changed, then the Administrative Agent
may, in its sole discretion, adjust the Level in the table below effective as of
the first day of the first calendar month following the date the Administrative
Agent becomes aware that the Borrower's Credit Rating has changed. During any
period that the Borrower has received two Credit Ratings that are not
equivalent, the Applicable Margin shall be determined based on the Level in the
table below corresponding to the higher of such two Credit Ratings; provided,
however, if during any such period the Borrower has received two Investment
Grade Ratings and such Credit Ratings are more than one Level apart, then the
Applicable Margin shall be the average of the Applicable Margins corresponding
to each such Credit Rating. If the Borrower has received a Credit Rating from
only one Rating Agency, then the Applicable Margin shall be determined based on
the sole Credit Rating from such Rating Agency. If the Borrower has not made the
Leveraged‑Based Pricing Election, then during any period that the Borrower has
no Credit Rating from either Rating Agency, the Applicable Margin shall be
determined based on Level 5 in the table below.



3

--------------------------------------------------------------------------------




Level
Borrower's Credit Rating (S&P/Moody's or equivalent)
Applicable Margin for Revolving Loans
1
A-/A3 (or equivalent) or better
1.000%
2
BBB+/Baa1 (or equivalent)
1.075%
3
BBB/Baa2 (or equivalent)
1.225%
4
BBB-/Baa3(or equivalent)
1.400%
5
Lower than BBB-/Baa3 (or equivalent)
1.800%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit C, payable to the order of a Lender as originally in effect and
otherwise duly completed.


“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.


“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent's business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

4

--------------------------------------------------------------------------------




“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $200 per unit per annum for multifamily Properties, $0.40
per square foot per annum for all office Properties and $0.15 per square foot
per annum for retail Properties multiplied by (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in the
determination of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrower and a
proportionate share of all Properties of all of its Subsidiaries and
Unconsolidated Affiliates.


“Capitalization Rate” means 6.75% for multifamily Properties, 7.75% for retail
Properties, and 7.75% for office Properties.


“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short‑term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A‑2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody's, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.


    





5

--------------------------------------------------------------------------------




“Change of Control” means the occurrence of any of the following:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than twenty-five percent (25%) of the total voting power of
the then outstanding voting stock of CLP;


(b)during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of CLP consists of individuals who were not either
(i) trustees or directors of CLP as of the corresponding date of the previous
year, (ii) selected or nominated to become trustees or directors by the Board of
Trustees or Directors of CLP of which a majority consisted of individuals
described in clause (b)(i) above (including those selected or nominated to
replace members as a result of the retirement due to age, death or disability of
members of such board), or (iii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of CLP of which a majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above (including those selected or nominated to
replace members as a result of the retirement due to age, death or disability of
members of such board);


(c)CLP fails to directly own, free of any liens, encumbrances or adverse claims,
at least fifty-one percent (51%) of the Equity Interests of Borrower; or


(d)Borrower fails to own, free of any liens, encumbrances or adverse claims, all
of the Equity Interests of each Guarantor (other than CLP).


“CLP” means Colonial Properties Trust, an Alabama trust.


“Commitment” means, as to a Lender, such Lender's Revolving Commitment.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Condominium Conversion” means that both of the following have occurred as to a
Residential Property: (a) notice of the conversion of such Property to a
condominium form of ownership has been sent to the tenants of such Property if
required by Applicable Law, and (b) a declaration of condominium or other
similar document with respect to such Property has been filed with the
applicable Governmental Authority.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Basis” means a Person and its Subsidiaries, consolidated in
accordance with GAAP.


“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop a Property under construction or to convert a Property to a Residential
Unit For Sale, including the acquisition cost of land as reasonably determined
by Borrower in good faith. A Property shall no longer be considered to be under
construction once it achieves an Occupancy Rate of 80% or more.
    
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties that are under
development.

6

--------------------------------------------------------------------------------




“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person's obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity commitment; (e) purchase
obligations net of asset value; and (f) all obligations under performance and/or
completion guaranties (or other agreements the practical effect of which is to
assure performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of (a) the sum of the Borrower's and its Subsidiaries' Indebtedness
to (b) Total Asset Value, with Total Asset Value based on the immediately
preceding calendar quarter.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.





7

--------------------------------------------------------------------------------




“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender's determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more

8

--------------------------------------------------------------------------------




rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, economic indices or measures of
economic risk or value, or other benchmarks against which payments or deliveries
are to be made, and (b) any combination of these transactions.


“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker's lien or similar right, securing or supporting Specified
Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).


“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody's or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5.(g) is not otherwise a Lender.


“Designating Lender” has the meaning given that term in Section 12.5.(h).


“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit D or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.


“Development Property” means a Property currently under development that has not
become a Stabilized Property, or on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed, provided that (a) such a Development Property (other than a Property
being developed as a Residential Unit For Sale Property) on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least twelve (12) months
for multifamily, retail and office Properties shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property, and (b) a Property being developed as a Residential Unit
For Sale Property shall cease to be a Development Property upon the earlier to
occur of (i) twenty four (24) months after the Condominium Conversion and
(ii) thirty-six (36) months after commencement of construction (whether of
infrastructure, above ground improvements or otherwise).


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a Consolidated Basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net

9

--------------------------------------------------------------------------------




income (loss) for such period): (i) depreciation and amortization; (ii) Interest
Expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including without limitation, extraordinary or non-recurring gains and losses;
(v) in the case of the Borrower, funds received by the Borrower or a Subsidiary
as rent but which are reserved for capital expenses; plus (b) such Person's
Ownership Share of EBITDA of its Unconsolidated Affiliates. Straight line rent
leveling adjustments required under GAAP, and amortization of intangibles
pursuant to FASB ASC 805 and the like, shall be disregarded in determinations of
EBITDA (to the extent such adjustments would otherwise have been included in the
determination of EBITDA). For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower's Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).


“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Effective Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.    


“Eligible QI Cash and Cash Equivalents” means at any time the sum of (a) the
proceeds from the sale of Properties by Borrower or a Subsidiary of Borrower
which are held by a Qualified Intermediary as cash or Cash Equivalents in a
“qualified escrow account” within the meaning of the regulations issued pursuant
to Section 1031 of the Internal Revenue Code as cash or Cash Equivalents
pursuant to an exchange agreement intended for the purposes of implementing a
tax deferred exchange transaction under Section 1031 of the Internal Revenue
Code, minus (b) all costs, expenses and other obligations incurred by or owing
to such Qualified Intermediary or any other Person which are to be paid from
such qualified escrow account prior to or at the time of the disbursement of the
proceeds from such qualified escrow account by the Qualified Intermediary. In
the event (i) all or a portion of the cash or Cash Equivalents held by the
Qualified Intermediary become subject to any Lien or (ii) the Qualified
Intermediary becomes subject to any bankruptcy or insolvency proceedings, then
with respect to clause (i) above, the value of the cash or Cash Equivalents
subject to such Lien shall be reduced by the principal amount of such Lien, and
with respect to clause (ii) above, the cash or Cash Equivalents held by such
Qualified Intermediary shall be deemed to be zero dollars ($0).


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42

10

--------------------------------------------------------------------------------




U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency, any
applicable rule of common law and any judicial interpretation thereof relating
primarily to the environment or Hazardous Materials, and any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.



11

--------------------------------------------------------------------------------




“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means:


(A)    any Subsidiary of Borrower (a) holding title to assets which are or are
to become collateral for any Secured Debt of such Subsidiary; (b) which is
prohibited from guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Debt or (ii) a
provision of such Subsidiary's organizational documents which provision was
included in such Subsidiary's organizational documents as a condition to the
extension of such Secured Debt; and (c) for which none of the Borrower, CLP, any
of their respective Subsidiaries (other than another Excluded Subsidiary) or any
other Loan Party has any Contingent Liability or is otherwise liable with
respect to any of the Indebtedness of such Subsidiary, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non‑recourse liability; and


(B)    a Subsidiary of Borrower (a) holding title to a Specified Property;
(b) which is prohibited from guarantying the Indebtedness of any other Person
pursuant to a provision of such Subsidiary's Governing Documents; and (c) for
which none of the Borrower, CLP, any of their respective Subsidiaries or any
other Loan Party has any Contingent Liability or is otherwise liable with
respect to any of the Indebtedness of such Subsidiary, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non‑recourse liability.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.5.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Executive Order” has the meaning given that term in Section 6.1.(hh)


“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 22, 2005, by and among the Borrower, each of the financial institutions
from time to time a signatory thereto, Wachovia Bank, National Association, as
“Agent”, and the other parties thereto, as amended, restated, supplemented, or
otherwise modified from time to time.


“Existing Letters of Credit” has the meaning given that term in Section 2.3.(m).


“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of July 22, 2011, by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wells Fargo, as “Agent,” and the other parties thereto.

12

--------------------------------------------------------------------------------




“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


“Fair Market Value” means (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain fee letter dated as of February 14, 2012, by and
among the Borrower, Administrative Agent, Wells Fargo Securities, LLC, and
Merrill Lynch, Pierce, Fenner & Smith.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“First Mortgage Receivable” means a Mortgage Receivable (a) secured by a first
priority mortgage, deed of trust or deed to secure debt on a fully developed and
operational multifamily, retail or office property, (b) which is performing in
accordance with its payment terms and as to which no event of default or other
event which would permit the acceleration of such loan shall have occurred, and
(c) the outstanding principal balance of which shall not exceed eighty percent
(80%) of the value of the underlying real estate, as reasonably determined by
Borrower.


“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA annualized.


“Fixed Charges” means, for the immediately preceding fiscal quarter on an
annualized basis, the sum of (a) Interest Expense of the Borrower and its
Subsidiaries determined on a Consolidated Basis for such period, plus (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. The Borrower's and the
Subsidiaries' Ownership Share in the Fixed Charges of their Unconsolidated
Affiliates shall be included in the determination of Fixed Charges.





13

--------------------------------------------------------------------------------




“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender's Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender's Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.    


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Guarantors” means CLP and any other Person that is now or hereafter a party to
the Guaranty as a “Guarantor” and shall in any event include all existing and
future Material Subsidiaries (unless an Excluded Subsidiary).


“Guaranty” means the Guaranty substantially in the form of Exhibit E executed by
the Guarantors as of the Agreement Date and delivered to the Administrative
Agent in accordance with this Agreement.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as

14

--------------------------------------------------------------------------------




ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (f) any other chemicals, materials or substances
regulated pursuant to any Environmental Law.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 30 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Contingent
Liabilities of such Person (except for and guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person's Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person's Ownership Share such partnership
or joint venture (except if such Indebtedness, or portion thereof, is recourse
to such Person, in which case the greater of such Person's Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans and Letter of
Credit Liabilities shall constitute Indebtedness of the Borrower.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(t).







15

--------------------------------------------------------------------------------




“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account plus
recurring fees such as recurring issuer, trustee and credit enhancement fees in
connection with tax-exempt financings, determined on a Consolidated Basis in
accordance with GAAP for such period, plus (b) the Borrower's and its
Subsidiaries' Ownership Share of Interest Expense of their Unconsolidated
Affiliates for such period.


“Interest Period” means:


(a)    with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and


(b)    with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in the Loan Documents, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.


“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.3.







16

--------------------------------------------------------------------------------




“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section
7.12. by any additional Guarantor, substantially in the form of Exhibit F.    


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender's Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.3. in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.


“Leveraged-Based Pricing Election” means the Borrower's written notice to the
Administrative Agent that the Borrower has elected, effective as of the date
specified in such notice (which date may not be earlier than the date of such
notice), to have the Applicable Margin determined based on the Debt to Total

17

--------------------------------------------------------------------------------




Asset Value Ratio; provided that such election may only be made if at such time
the Borrower has not received an Investment Grade Rating from each of S&P and
Moody's at any time on or after the Agreement Date. The election by the Borrower
to have the Applicable Margin determined based on the Debt to Total Asset Value
Ratio shall be irrevocable.


“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest
obtained by dividing (i) the rate of interest referred to as the BBA (British
Bankers' Association) LIBOR rate as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers' Association
as an authorized information vendor for the purpose of displaying such rate for
deposits in Dollars at approximately 9:00 a.m. Pacific time, two (2) Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.


“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.


“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.


“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature

18

--------------------------------------------------------------------------------




of a security interest.


“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Letter of Credit Document, and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter and any
Specified Derivatives Contract).


“Loan Party” means each of the Borrower and any other Person now or hereafter
primarily or secondarily obligated to pay all or any part of the Obligations,
including the Guarantors. Schedule 1.1. sets forth the Loan Parties in addition
to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Termination Date.


“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of Borrower and its
Subsidiaries or any other Loan Party and its Subsidiaries each taken as a whole,
(b) the ability of a Loan Party to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of Lenders and Agent under the
Loan Documents.


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Loan Party
or any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.


“Material Subsidiary” means any Subsidiary which either (a) has assets which
constitute more than five percent (5%) of Adjusted Total Asset Value at the end
of the most recent calendar quarter of Borrower, or (b) owns (or is the lessee
under an Eligible Ground Lease of) an Unencumbered Asset included in determining
the Unencumbered Asset Value.


“Moody's” means Moody's Investors Service, Inc. and its successors.


“Mortgage Receivable” means mortgage and notes receivable, including interest
payments thereunder, of Borrower or any Subsidiary in a Person (other than CLP
or its Subsidiaries).


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

19

--------------------------------------------------------------------------------




“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (including any Governing Document), other than
any Loan Document, that prohibits, restricts or limits, or purports to prohibit,
restrict or limit, the creation or assumption of any Lien on any asset as
security for Indebtedness of the Person or any other Person, or entitles another
Person to obtain or claim the benefit of a Lien on assets of such Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues (including
termination payments) and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of 3% of the gross revenues for such Property for such period.
Notwithstanding anything in this Agreement to the contrary, (x) for the purpose
of determining Residential Unit For Sale Value, no Net Operating Income
attributable to a Property for the period after the end of the calendar quarter
immediately preceding the Condominium Conversion with respect to such Property
shall be included, (y) for the purpose of calculating compliance with the Fixed
Charge Coverage Ratio and the Net Operating Income attributable to a Property
following the Condominium Conversion may be included, and (z) in no event shall
Net Operating Income include any income, gain or loss in any case realized on
the sale of any portion of a Residential Unit For Sale Property.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower's request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit H
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower's request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit I (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower's request for

20

--------------------------------------------------------------------------------




the Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower's request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (or with respect to a multifamily Property, the number of multifamily
units) actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage (or with respect to a
multifamily Property, the number of multifamily units) of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management's Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower's report
on Form 10‑Q or Form 10‑K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefore). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management's Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and
249).


“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).







21

--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(k), such Person's
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Administrative Agent for the benefit of the
Lenders; and (f) liens in favor of the Borrower or a Guarantor securing
obligations owing by a Subsidiary to the Borrower or a Guarantor.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

22

--------------------------------------------------------------------------------




“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation or any other Obligation, a rate per annum equal to
(a) the Base Rate plus (b) the Applicable Margin as in effect from time to time
plus (c) two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower, CLP or a Subsidiary of either of them. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary of Borrower; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.


“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Prohibited Person” has the meaning given that term in Section 6.1.(hh).


“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by Borrower, any other Loan
Party, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of Borrower and which is located in a State of the United States of America or
the District of Columbia.


“Qualified Intermediary” means any Person serving as a “qualified intermediary”
and/or “exchange accommodation title holder” for purposes of a sale or exchange
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P or Moody's.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change in Applicable
Law effective after the Agreement Date (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules,

23

--------------------------------------------------------------------------------




guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person's
Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments of all Lenders, or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
more than 50.0% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.


“Residential Property” means a residential condominium Property or a Property
comprised of a group of residential units for sale.


“Residential Unit For Sale” means a Residential Property that is completed or
has been the subject of a Condominium Conversion for the purpose of sale of
units therein.


“Residential Unit For Sale Value” means as of any date of determination, the sum
of the following: (a) the sum of (i) the Net Operating Income attributable to
Residential Properties subject to a Condominium Conversion for the four (4)
calendar quarter period ending immediately prior to such conversion divided by
six and three quarters percent (6.75%), plus (ii) the cost of capital
improvements made to such Residential Properties following the Condominium
Conversion, which amount pursuant to this clause (ii) shall not as to any
Residential Property exceed twenty-five percent (25%) of the amount determined
in accordance with the preceding clause (a) (i) with respect to such Residential
Property, plus (b) the cost of all other Residential Units For Sale that are not
the subject of a Condominium Conversion (that is, such Residential Units For
Sale are a new development), minus (c) ninety percent (90%) of the gross actual
contractual sales price of each Residential Unit For Sale prior to any
deductions for commissions, fees and any other expenses. Notwithstanding the
foregoing, no value will be attributed to any Residential Unit For Sale that is
the subject of a Condominium Conversion twenty-four (24) months after such
conversion, and no value will be attributed to any other Residential Unit For
Sale thirty-six (36) months after commencement of construction (whether of
infrastructure, above-ground improvements or otherwise) except that after the
expiration of the applicable period and at which point no Residential Unit For
Sale Value would be attributable to such converted

24

--------------------------------------------------------------------------------




condominium Property, Residential Unit For Sale Value may include (without
duplication) an amount equal to the Net Operating Income attributable to such
converted condominium property for the most recently ended four (4) fiscal
quarter period, divided by six and three quarters percent (6.75%) (the “Reverse
Conversion Value”). In addition, no value shall be attributable to any
Residential Unit For Sale at any time following the earlier of the date that (i)
all residential units within such Residential Property have been sold or
otherwise conveyed, (ii) the management or control of such Residential Property
has been turned over to such Property's homeowner's association or similar
entity, or (iii) less than ten percent (10%) of the residential units within
such Residential Property remain unsold.


“Responsible Officer” means (a) with respect to CLP (acting as a signatory for
Borrower), CLP's President, chief financial officer, chief accounting officer or
any other senior officer, (b) with respect to any other Loan Party, such Loan
Party's chief executive officer, chief financial officer, or any other senior
officer, and (c) with respect to any Lender, any officer, partner, managing
member or similar person apparently authorized to execute documents on behalf of
such Lender. A Responsible Officer shall also include any other person or
officer specifically authorized and designated as such by the applicable Person.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, any Loan Party or
any of their respective Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Equity Interests of identical class to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interest of the Borrower, any Loan Party or any of their
respective Subsidiaries now or hereafter outstanding; and (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Borrower, any Loan Party or
any of their respective Subsidiaries now or hereafter outstanding.


“Reverse Conversion Value” has the meaning set forth in the definition of
Residential Unit For Sale Value.


“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender's obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender's “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.16., as the same may be reduced from time to time
pursuant to Section 2.12. or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.16.


“Revolving Commitment Percentage” means, as to each Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender's Revolving Commitment to (b)
the aggregate amount of the Revolving Commitments of all Lenders; provided,
however, that if at the time of determination the Revolving Commitments have
been terminated or been reduced to zero, the “Revolving Commitment Percentage”
of each Lender shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender's participation in Letter of Credit Liabilities and Swingline Loans at
such time.



25

--------------------------------------------------------------------------------




“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Lender in a principal amount equal
to the amount of such Lender's Revolving Commitment.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt” means, with respect to Borrower or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Person on a Consolidated Basis outstanding at such date and that is secured in
any manner by any Lien, and in the case of the Borrower, shall include (without
duplication), the Borrower's Ownership Share of the Secured Debt of any of its
Unconsolidated Affiliates.


“Secured Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider, and which was not
prohibited by any of the Loan Documents when made or entered into.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“Specified Property” means any of Metropolitan Midtown - (a mixed use property
comprised of office, retail and Residential Properties), Colonial Promenade Nor
du Lac - (currently a retail property, which is contemplated to be a mixed-use
property in the future), Colonial Village at Cypress Village - (a multifamily
rental property) and Colonial Village at Highland Hills - (a multifamily rental
property) (excluding in the case of any of the foregoing Properties, any
Unimproved Land associated with such Properties), which shall be considered to
be an Unencumbered Asset for the purposes of this Agreement so long as such
Property satisfies all of the following requirements: (a) such Property is fully
developed and operational as a retail, office, for-sale residential, or
multifamily property unless such property is a Development Property; (b) the

26

--------------------------------------------------------------------------------




Property is owned, or leased under an Eligible Ground Lease, entirely by the
Borrower and/or a Subsidiary (except for any individual units within a
Residential Unit For Sale Property that have been sold to unaffiliated third
party purchasers); (c) neither such Property, nor any interest of the Borrower
or any Subsidiary therein, is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or a Negative
Pledge; (d) if such Property is owned or leased by a Subsidiary (i) none of the
Borrower's direct or indirect ownership interest in such Subsidiary is subject
to any Lien or to a Negative Pledge; (ii) the Borrower directly or indirectly
through a Subsidiary, has the right to create a Lien on such Property as
security for Indebtedness of such Subsidiary, as applicable and (iii) the
Borrower, directly or indirectly, owns and controls at least 90% of the
outstanding Equity Interests of such Subsidiary; (e) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; (f) if such Property
constitutes Construction-In-Process and construction of above-ground
improvements has commenced, or in the case of a Property being developed as a
Residential Unit For Sale Property and improvements or alterations thereto have
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such
delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States or the
District of Columbia; and (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or an Unencumbered Asset Certificate and
in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.4(p).


“S&P” means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased, reinstated
or reduced from time to time in accordance with the terms of such Letter of
Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Unless explicitly set
forth to the contrary, a reference to “Subsidiary” means a Subsidiary of the
Borrower or a Subsidiary of such Subsidiary and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower.


“Swingline Commitment” means the Swingline Lender's obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.



27

--------------------------------------------------------------------------------




“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, (a) the stockholders' equity of
CLP determined on a consolidated basis, plus (b) accumulated depreciation and
amortization, minus (c) the following (to the extent reflected in determining
stockholders' equity of the Borrower and its Subsidiaries): (i) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (ii) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means March 29, 2016, or such later date to which the
Termination Date may be extended pursuant to Section 2.14.


“Titled Agent” has the meaning given that term in Section 11.9.


“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries on a
Consolidated Basis determined in accordance with GAAP applied on a consistent
basis: (a) cash and Cash Equivalents, plus (b) with respect to each Property
owned for the prior twelve (12) consecutive months by the Borrower or any
Subsidiary of Borrower, the quotient of (i) Net Operating Income attributable to
such Property (without regard to its occupancy) for the calendar quarter most
recently ended times four (4), divided by (ii) the applicable Capitalization
Rate, plus (c) the GAAP book value of Properties acquired during the most recent
period of twelve (12) consecutive months, plus (d) Construction‑in‑Process until
the earlier of (i) the date such Property is no longer a Development Property or
(ii) the calendar quarter after the Property becomes a Stabilized Property, plus
(e) the GAAP book value of Unimproved Land, Mortgage Receivables, other
promissory notes and other tangible assets, plus (f) the Residential Unit For
Sale Value except to the extent the Reverse Conversion Value shall exceed two
and one half percent (2.50%) of Total Asset Value, such excess shall be
excluded. The Borrower's Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets. For purposes of
determining Total Asset Value, (x) Net Operating Income from Properties acquired
or disposed of by the Borrower, any Subsidiary of Borrower or any Unconsolidated
Affiliate during the immediately preceding four (4) calendar quarters of the
Borrower shall be excluded and (y) Capital Reserves shall not be deducted from
Net Operating Income of multifamily Properties. Notwithstanding the foregoing,
the Net Operating Income of enclosed mall Properties shall for the purposes of
clause (b)(i) above be determined for the preceding four (4) calendar quarters
divided by four (4), and then annualized. The value attributable to any
Residential Unit For Sale Property shall only be included under clause (f)
above.



28

--------------------------------------------------------------------------------




“Total Indebtedness” means all Indebtedness of the Borrower and all of its
Subsidiaries determined on a Consolidated Basis.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit M to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan, or, in the case of a Bid
Rate Loan only, an Absolute Rate Loan or a LIBOR Margin Loan.


“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.


“Unencumbered Adjusted NOI” means, for any period, NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding quarter
annualized. Notwithstanding the foregoing, NOI of enclosed mall Properties
included within Unencumbered Assets shall be determined for the preceding four
(4) calendar quarters divided by four (4), and then annualized.


“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational as a retail,
office or multifamily property unless such property is a Development Property;
(b) the Property is owned, or leased under an Eligible Ground Lease, entirely by
the Borrower and/or a Guarantor (except for any individual units within a
Residential Unit For Sale Property that have been sold to unaffiliated third
party purchasers); (c) neither such Property, nor any interest of the Borrower
or any Guarantor therein, is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or a Negative
Pledge; (d) if such Property is owned or leased by a Guarantor (i) none of the
Borrower's direct or indirect ownership interest in such Guarantor is subject to
any Lien or to a Negative Pledge; and (ii) the Borrower directly or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person: (x) to sell, transfer or otherwise
dispose of such Property and (y) to create a Lien on such Property as security
for Indebtedness of the Borrower or such Guarantor, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (f) if such
Property constitutes Construction-In-Process and construction of above-ground
improvements has commenced, or in the case of a Property being developed as a
Residential Unit For Sale Property and improvements or alterations thereto have
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such
delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States or the
District of Columbia; and (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or an Unencumbered Asset Certificate and
in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.4(p). With respect to Eligible QI Cash and Cash Equivalents,
unrestricted Cash Equivalents and First Mortgage Receivables included in the
Unencumbered Asset Value, (x) neither such asset, nor any interest of the
Borrower or any Guarantor therein, is subject to any Lien (other than those
described in clause (a) of the definition of “Permitted Liens”) or a Negative
Pledge, (y) with respect to First Mortgage Receivables, the underlying
collateral for

29

--------------------------------------------------------------------------------




such loan shall be a property which is owned in fee simple by the borrower or is
ground leased under an Eligible Ground Lease which satisfies the requirements of
clauses (a), (e), (f) and (g) of the definition of “Unencumbered Assets”(except
that the underlying real estate need not be owned by Borrower or a Guarantor),
and (z) in any such case such asset has been designated as an “Unencumbered
Asset” on Schedule 6.1(y) or an Unencumbered Asset Certificate and in either
event has not been removed as an Unencumbered Asset pursuant to Section 8.4(p).


“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.


“Unencumbered Asset Value” means as of any date of determination, the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to Development
Properties included within Unencumbered Assets) for the fiscal quarter most
recently ended times 4 divided by the applicable Capitalization Rate, plus
(b) the GAAP book value of all Unencumbered Assets acquired during the period of
12 consecutive months most recently ended, plus (c) the GAAP book value of
Construction-In-Process and Development Properties included within Unencumbered
Assets, until the earlier of (i) the date such Property is no longer a
Development Property or (ii) the second quarter after such Property becomes a
Stabilized Property (except that to the extent the Unencumbered Asset Value
pursuant to this clause (c) and clause (d) would exceed 15% of the Unencumbered
Asset Value, such excess shall be excluded), plus (d) Residential Units For Sale
Value (including the Reverse Conversion Value) for Residential Units For Sale
included in Unencumbered Assets (except that to the extent the Unencumbered
Asset Value pursuant to this clause (d) would exceed 10% of the Unencumbered
Asset Value, such excess shall be excluded), plus (e) Eligible QI Cash and Cash
Equivalents included within Unencumbered Assets, plus (f) unrestricted Cash
Equivalents held by the Borrower and the Guarantors included within Unencumbered
Assets (except that to the extent that the Unencumbered Asset Value pursuant to
clauses (e) and (f) exceeds 10% of Unencumbered Asset Value, any such excess
shall be excluded), plus (g) the outstanding principal balance of First Mortgage
Receivables of the Borrower and Guarantors included within Unencumbered Assets
(except that to the extent the Unencumbered Asset Value pursuant to this clause
(g) would exceed 5% of the Unencumbered Asset Value, such excess shall be
excluded). In addition, to the extent that (A) the aggregate Unencumbered Asset
Value pursuant to clauses (c), (d), (e), (f) and (g), inclusive of Specified
Properties, exceeds 25% of the Unencumbered Asset Value, any such excess shall
be excluded and (B) the aggregate amount of Unencumbered Asset Value
attributable to Specified Properties exceeds 10% of the Unencumbered Asset
Value, such excess shall be excluded. For purposes of this definition, (x)
Capital Reserves for multifamily Properties shall not be deducted from Net
Operating Income, and (y) for calculating the value of retail properties average
NOI for the prior four quarters will be used.


“Unencumbered Leverage Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt of the Loan Parties and their Subsidiaries as of the date
of determination to (b) the Unencumbered Asset Value as of such date of
determination.


“Unimproved Land” shall mean land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.


“Unsecured Debt” means Indebtedness of the Loan Parties and their Subsidiaries
on a Consolidated Basis outstanding at any time which is not Secured Debt.
Indebtedness secured solely by a pledge of Equity Interests in a Subsidiary
owning one or more Properties which is also recourse to the Borrower or a
Guarantor shall not be treated as Secured Debt.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

30

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of the Borrower in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors' qualifying shares) are at the time
directly or indirectly owned by the Borrower.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


Section 1.2. General; References to Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Minneapolis, Minnesota time.


Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
Notwithstanding anything herein to the contrary, when determining the Applicable
Margin and compliance by the Borrower with any financial covenant contained in
any of the Loan Documents only the Ownership Share of the Borrower of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.


Article II. Credit Facility
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender's Revolving Commitment. Each borrowing of
Revolving Loans that are to be (i) Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples

31

--------------------------------------------------------------------------------




of $1,000,000 in excess thereof. Notwithstanding the immediately preceding two
sentences but subject to Section 2.15., a borrowing of Revolving Loans may be in
the aggregate amount of the unused Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 10:00 a.m. Central time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 10:00 a.m. Central time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 12:00 p.m. Central time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 2:00 p.m. Central time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender's Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.

32

--------------------------------------------------------------------------------




Section 2.2. Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Termination Date, and so long as the Borrower continues to
maintain an Investment Grade Rating from S&P or Moody's, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars. The Lenders may, but shall have no obligation
to, make such offers and the Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section.


(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Administrative Agent
notice (a “Bid Rate Quote Request”) so as to be received no later than 11:00
a.m. Central time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date 4 Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy of
each Bid Rate Quote Request promptly upon receipt thereof by the Administrative
Agent. The Borrower may request offers to make Bid Rate Loans for up to 3
different Interest Periods in any one Bid Rate Quote Request; provided that if
granted each separate Interest Period shall be deemed to be a separate borrowing
(a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall be substantially in
the form of Exhibit N and shall specify as to each Bid Rate Borrowing all of the
following:


(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;


(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.15. to be
violated;


(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.


The Borrower shall not deliver any Bid Rate Quote Request within 5 Business Days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than 1 Bid Rate Quote Requests in any calendar month.


(c)    Bid Rate Quotes.


(i)    Each Lender may submit one or more Bid Rate Quotes, each containing an
offer to make a Bid Rate Loan in response to any Bid Rate Quote Request;
provided that, if the Borrower's request under Section 2.2.(b) specified more
than one Interest Period, such Lender may make a single submission containing
only one Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must
be submitted to the Administrative Agent not later than 9:00 a.m. Central time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date 3 Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction, and in either case the Administrative Agent shall
disregard any Bid Rate Quote received after such time; pro-vided that the Lender
then acting as the Administrative Agent may submit a Bid Rate Quote only if it
notifies the Borrower of the terms of the offer contained therein not later than
30 minutes prior to the latest time by which the Lenders must submit applicable
Bid Rate Quotes. Any Bid Rate Quote so made shall

33

--------------------------------------------------------------------------------




be irrevocable except with the consent of the Administrative Agent given at the
request of the Borrower. Such Bid Rate Loans may be funded by a Lender's
Designated Lender (if any) as provided in Section 12.5.(h); however, such Lender
shall not be required to specify in its Bid Rate Quote whether such Bid Rate
Loan will be funded by such Designated Lender.


(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit O and
shall specify:


(A)    the proposed date of borrowing and the Interest Period therefor;


(B)    the principal amount of the Bid Rate Loan for which each such of-fer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Revolving Commitment of such Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were re-quested; provided further that any Bid Rate Quote shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof;


(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);


(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and


(E)    the identity of the quoting Lender.


Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.


(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:30 a.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date 3 Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction),
notify the Borrower of the terms (i) of any Bid Rate Quote submitted by a Lender
that is in accordance with Section 2.2.(c) and (ii) of any Bid Rate Quote that
amends, modifies or is otherwise inconsistent with a previous Bid Rate Quote
submitted by such Lender with respect to the same Bid Rate Quote Request. Any
such subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Administrative Agent's notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Lender
(identifying the Lender that made such Bid Rate Quote).







34

--------------------------------------------------------------------------------




(e)    Acceptance by Borrower.


(i)    Not later than 12:30 p.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to Section
2.2.(d). which notice shall be in the form of Exhibit P. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:


(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;


(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.15. to
be violated;


(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and


(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)    If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be ac-cepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.


(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 1:30 p.m. Central time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date 3 Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender as to whose Bid Rate Quote has been accepted and the amount and rate
thereof. A Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 12.5.(d). Any Designated Lender which funds
a Bid Rate Loan shall on and after the time of such funding become the obligee
in respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Lender shall be relieved of its obligation to fund a Bid Rate Loan, and
no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Lender whose offer to make any Bid Rate
Loan has been accepted shall, not later than 2:30 p.m. Central time on the date
specified for the making of such Loan, make the amount of such Loan available to
the Administrative Agent at its Principal Office in immediately available funds,
for the ac-count of the Borrower. The amount so received by the Administrative
Agent shall, subject

35

--------------------------------------------------------------------------------




to the terms and conditions of this Agreement, be made available to the Borrower
not later than 3:30 p.m. Central time on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.


(g)    No Effect on Revolving Commitment. Except for the purpose and to the
extent expressly stated in Section 2.12. and 2.15., the amount of any Bid Rate
Loan made by any Lender shall not constitute a utilization of such Lender's
Revolving Commitment.


Section 2.3. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Termination Date, one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed $50,000,000 as such amount may be reduced from time to time in
accordance with the terms hereof (the “L/C Commitment Amount”).


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 30 days prior to the Termination
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Bank but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date that is 20 days prior to the Termination Date. Notwithstanding the
foregoing, a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Termination Date (any such Letter of
Credit being referred to as an “Extended Letter of Credit”), so long as the
Borrower delivers to the Administrative Agent for its benefit and the benefit of
the Issuing Bank and the Lenders no later than 20 days prior to the Termination
Date, Cash Collateral for such Letter of Credit for deposit into the Letter of
Credit Collateral Account in an amount equal to the Stated Amount of such Letter
of Credit; provided, that the obligations of the Borrower under this Section in
respect of such Extended Letters of Credit shall survive the termination of this
Agreement and shall remain in effect until no such Extended Letters of Credit
remain outstanding. If the Borrower fails to provide Cash Collateral with
respect to any Extended Letter of Credit by the date 20 days prior to the
Termination Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$300,000 (or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered

36

--------------------------------------------------------------------------------




such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Section 5.2., the Issuing
Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5 Business Days following the date after which the Issuing Bank has
received all of the items required to be delivered to it under this subsection.
The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Bank or any
Lender to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.


(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank's failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender's
Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1.(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Lender's Revolving Commitment Percentage and
(ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

37

--------------------------------------------------------------------------------






(g)    Issuing Bank's Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. As
between the Loan Parties, the Administrative Agent, the Issuing Bank, the
Lenders and the respective Related Parties of the Administrative Agent, the
Issuing Bank and the Lenders, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of the Issuing Bank, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower's obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank's or Administrative Agent's rights or powers hereunder. Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower's Reimbursement Obligations.
Notwithstanding

38

--------------------------------------------------------------------------------




anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower's unconditional obligation to reimburse the Issuing
Bank for any drawing made under a Letter of Credit as provided in this Section
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), the Borrower shall have no obligation to
indemnify the Administrative Agent, the Issuing Bank or any Lender in respect of
any liability incurred by the Administrative Agent, the Issuing Bank or such
Lender to the extent arising out of the gross negligence or willful misconduct
of the Administrative Agent, the Issuing Bank or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Lenders, if any, required by Section 12.6. shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5.(c).


(i)    Lenders' Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit (or in the case of Existing
Letters of Credit, upon the Agreement Date) each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender's Revolving Commitment Percentage of
the liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender's Revolving Commitment
Percentage of the Issuing Bank's liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of the Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to the Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender's Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender's Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, the maximum amount that any Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Lender's Revolving Commitment Percentage of such drawing
except as otherwise provided in Section 3.9.(d). If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Lender not later than 11:00
a.m. Central time, then such Lender shall make such payment available to the
Administrative Agent not later than 1:00 p.m. Central time on the date of demand
therefor; otherwise, such

39

--------------------------------------------------------------------------------




payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business Day. Each Lender's obligation
to make such payments to the Administrative Agent under this subsection, and the
Administrative Agent's right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or (g), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of the Issuing
Bank shall be made without any offset, abatement, withholding or deduction
whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).


(l)    Extended Letters of Credit. Each Lender confirms that its obligations
under the immediately preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.


(m)    Existing Letters of Credit. The Borrower, the Administrative Agent and
the Lenders agree that each of the letters of credit described on
Schedule 2.3.(m) (the “Existing Letters of Credit”) shall, from and after the
Effective Date, be deemed to be a Letter of Credit issued under this Agreement
and shall be subject to and governed by the terms and conditions of this
Agreement and the other Loan Documents.


Section 2.4. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $50,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender's Revolving Commitment for purposes of calculation of the fee payable
under Section 3.5.(b).


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 10:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice

40

--------------------------------------------------------------------------------




shall include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the Swingline Lender by telecopy on the
same day of the giving of such telephonic notice. Not later than 1:00 p.m.
Central time on the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)). All accrued and unpaid interest on Swingline Loans shall be payable on the
dates and in the manner provided in Section 2.5. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time at least one Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 1:00 p.m. Central time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(f) or (g), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided

41

--------------------------------------------------------------------------------




interest and participation to the extent of such Lender's Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds. A Lender's obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, the Swingline Lender or any other Person whatsoever, (ii) the existence
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in Sections 10.1.(f) or (g)), or the
termination of any Lender's Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender's
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).


Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;


(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and


(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or

42

--------------------------------------------------------------------------------




for the account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) as to any Base Rate Loan,
monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date, (ii) as to any LIBOR
Loan or Bid Rate Loan, in arrears, on the last day of each Interest Period
therefor, and if such Interest Period is longer than 3 months, at 3-month
intervals following the first day of such Interest Period, and (iii) on any date
on which the principal balance of such Loan is due and payable in full (whether
at maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined in good faith by the Administrative Agent that any
such Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within 5 Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent's, the
Issuing Bank's, or any Lender's other rights under this Agreement.


Section 2.6. Number of Interest Periods.
There may be no more than 6 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time.


Section 2.7. Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date.


(b)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.


Section 2.8. Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan
(other than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate
Loan may only be prepaid with the prior written consent of the Lender holding
such Bid Rate Loan. The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.

43

--------------------------------------------------------------------------------




(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans, Bid
Rate Loans and/or Letter of Credit Liabilities), the amount of such excess.


(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one‑half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.


(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. Amounts paid under the
preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(g). If the Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.


Section 2.9. Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower's failure to comply with any of
the terms of such Section.





44

--------------------------------------------------------------------------------




Section 2.10. Conversion.
The Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 10:00 a.m.
Central time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.


Section 2.11. Notes.
(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed. Except in the case of a Lender that has
notified the Administrative Agent in writing that it elects not to receive a Bid
Rate Note, the Bid Rate Loans made by a Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Bid Rate Note payable to the
order of such Lender. The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.12. Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate

45

--------------------------------------------------------------------------------




Loans and Swingline Loans) at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $50,000,000 and integral multiples of $25,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, the Borrower may not reduce the aggregate amount of the
Revolving Commitments below $100,000,000 unless the Borrower is terminating the
Revolving Commitments in full. Promptly after receipt of a Commitment Reduction
Notice the Administrative Agent shall notify each Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.


Section 2.13. Extension of Termination Date.
The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 60 days but not
more than 180 days prior to the current Termination Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5.(d). Any extension
shall constitute certification by the Borrower to the effect that the matters
referred to in the immediately preceding clauses (x)(A) and (x)(B) are true and
correct and the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders that the foregoing conditions have been
satisfied.


Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Administrative Agent, for its benefit and the
benefit of the Lenders and the Issuing Bank, an amount of money sufficient to
cause the balance of available funds on deposit in the Letter of Credit
Collateral Account to equal the aggregate Stated Amount of such Letters of
Credit for deposit into the Letter of Credit Collateral Account.





46

--------------------------------------------------------------------------------




Section 2.15. Amount Limitations.     
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Revolving Commitments pursuant to Section 2.12. shall take
effect, if immediately after the making of such Loan, the issuance of such
Letter of Credit or such reduction in the Revolving Commitments:


(a)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or


(b)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.


Section 2.16. Increase in Revolving Commitments.
The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $700,000,000. Each such increase in the Revolving
Commitments must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders' respective Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to (A) the portion of
the outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Lenders under Section 2.3.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans. The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 4.4. as a result of the
prepayment of any such Revolving Loans. Effecting the increase of the Revolving
Commitments under this Section is subject to the following conditions precedent:
(x) no Default or Event of Default shall be in existence on the effective date
of such increase, (y) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date)

47

--------------------------------------------------------------------------------




and except for changes in factual circumstances specifically and expressly
permitted hereunder, and (z)  the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all corporate,
partnership, member, or other necessary action taken by the Borrower to
authorize such increase and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; and (ii) an opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) new Revolving Notes
executed by the Borrower, payable to any new Lenders and replacement Revolving
Notes executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments, in the amount of such Lender's Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section 2.16. any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.


Section 2.17. Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower's
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent's confirmation to the Borrower of such
transfer.


(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.


(c)    Limitation of Liability. None of the Administrative Agent, the Issuing
Bank or any Lender shall be liable to the Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower's
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the

48

--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank or any Lender, (ii) any loss, liability
or delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent's,
Issuing Bank's or any Lender's control, or (iii) any special, consequential,
indirect or punitive damages, whether or not (x) any claim for these damages is
based on tort or contract or (y) the Administrative Agent, the Issuing Bank, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation. Neither the Administrative Agent, the Issuing Bank nor any
Lender makes any representations or warranties other than those expressly made
in this Agreement.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.





49

--------------------------------------------------------------------------------




Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Section 3.5.(a), Section 3.5.(b), the
first sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them, provided that, subject to Section 3.9., if immediately prior to
giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Lenders pro rata in accordance with their respective Revolving Commitments in
effect at the time such Revolving Loans were made, then such payment shall be
applied to the Revolving Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Revolving
Commitments; (c) each payment of interest on Revolving Loans shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Revolving Loans then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Sections 4.1.(c) and 4.6.) shall be made
pro rata among the Lenders according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Lender's portion
of each such Loan of such Type shall be coterminous; (e) each prepayment of
principal of Bid Rate Loans pursuant to Section 2.8.(b)(iii) shall be made for
account of the Lenders then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender; (f) the Lenders' participation in, and payment obligations in
respect of, Swingline Loans under Section 2.4., shall be in accordance with
their respective Revolving Commitment Percentages; and (g) the Lenders'
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be in accordance with their respective Revolving Commitment
Percentages. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.4.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker's lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest)

50

--------------------------------------------------------------------------------




in the Loans or other Obligations owed to such other Lenders may exercise all
rights of set-off, banker's lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender were a direct holder of Loans in
the amount of such participation. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in the
Fee Letter by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders a facility fee equal to the daily aggregate amount of
the Revolving Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Termination Date or any earlier date of termination of
the Revolving Commitments or reduction of the Revolving Commitments to zero. The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full. The fees provided for in this subsection
shall be nonrefundable and payable in arrears (i) quarterly on the first day of
January, April, July and October, (ii) on the Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent. The
Borrower shall pay directly to the Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.


(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Termination Date in accordance with Section 2.13., the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a fee
equal to 0.20% of the amount of such Lender's Revolving Commitment (whether or
not utilized). Such fee shall be due and payable in full on the date the
Administrative Agent receives the Extension Request pursuant to such Section.



51

--------------------------------------------------------------------------------






(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition

52

--------------------------------------------------------------------------------




of Requisite Lenders.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank's Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5.(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

53

--------------------------------------------------------------------------------




(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non‑Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank's or Swingline Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender's Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article V. are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender's Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay, without penalty or premium, Swingline Loans in an amount
equal to the Swingline Lender's Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank's Fronting Exposure in accordance with the
procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender, within 2
Business Days following receipt of the written request of the Administrative
Agent or the Issuing Bank (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Issuing Bank's Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
the Issuing Bank with respect to Letters of Credit issued and outstanding at
such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders' obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to

54

--------------------------------------------------------------------------------




eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender's obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank's Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
reasonably determines in good faith that it will have no Fronting Exposure after
giving effect thereto.


(h)    Purchase of Defaulting Lender's Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender's Commitment and Loans

55

--------------------------------------------------------------------------------




via an assignment subject to and in accordance with the provisions of
Section 12.5.(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower's sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


Section 3.10. Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender's failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable

56

--------------------------------------------------------------------------------




by the Administrative Agent to the Lender from any other source against any
amount due to the Administrative Agent under this subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits”

57

--------------------------------------------------------------------------------




or “other income” article of such tax treaty;


(II)    executed originals of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit R-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-2 or
Exhibit R-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.





58

--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(i)    Survival. Each party's obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that compliance with any
Regulatory Change affecting such Lender or any lending office of such Lender or
such Lender's holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender's capital or on the capital of such Lender's holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender's
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then within 5 days after written
demand by such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (but not in duplication of amounts payable
thereunder), the Borrower shall promptly pay to the Administrative Agent for the
account of a Lender from time to time such amounts as such Lender may in good
faith determine to be reasonably necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or LIBOR Margin Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans

59

--------------------------------------------------------------------------------




or LIBOR Margin Loans or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or LIBOR Margin Loans or its Commitments (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes);


(ii)    imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans or LIBOR Margin Loans is determined to
the extent utilized when determining LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender's Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Lender that has outstanding a Bid
Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.6. shall apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.





60

--------------------------------------------------------------------------------






(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent).
Notwithstanding the foregoing provisions of this Section, the Administrative
Agent, the Issuing Bank, a Lender and a Participant shall not be entitled to
compensation for any increased costs incurred or reductions suffered more than
six months prior to the date that such Person notifies the Borrower of the event
giving rise to such increased costs or reductions, and of such Person's
intention to claim compensation therefor (except that, if such event giving rise
to such increased costs or reductions is retroactive, then the six‑month period
referred to above shall be extended to include the period of retroactive effect
thereof). The Administrative Agent, the Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Determinations by the Administrative Agent, the
Issuing Bank, such Lender, or such Participant, as the case may be, of the
effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.


Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR;


(b)    the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period; or


(c)    any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines in good faith (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Lender of making or maintaining such LIBOR Margin Loan;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan shall be under any obligation to make such
Loan.

61

--------------------------------------------------------------------------------






Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender's obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender's obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.6. shall be applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties. Upon the
Borrower's request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.


Section 4.5. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there

62

--------------------------------------------------------------------------------




does not then exist any Default or Event of Default, the Borrower may, within 30
days of such request for compensation or suspension, as applicable, demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower's sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower's
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.


Section 4.6. Treatment of Affected Loans.
(a)    If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender's LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(i)    to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender's LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender's Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


(b)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable

63

--------------------------------------------------------------------------------




on such date as such Lender may specify to the Borrower by written notice with a
copy to the Administrative Agent.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each applicable Lender (including any Designated Lender, if applicable but
excluding any Lender that has requested that it not receive Notes) and complying
with the terms of Section 2.11.(a) and the Swingline Note executed by the
Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    an opinion of Johnson Barton Proctor & Rose LLP, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and addressing such matters as the Administrative Agent may reasonably
require;


(v)    the Governing Documents of each Loan Party certified as of a recent date
by the Secretary of State of the state of formation of such Loan Party;


(vi)    a good standing certificate with respect to Borrower, each Guarantor and
each general partner, and each managing member (or Person performing similar
functions) of such Persons issued

64

--------------------------------------------------------------------------------




as of a recent date by the appropriate Secretary of State (and any state
department of taxation, as applicable) and certificates of qualification to
transact business or other comparable certificates issued by the Secretary of
State (and any state department of taxation, as applicable), of each state in
which such Person is organized, in which the Unencumbered Assets owned (or
leased pursuant to an Eligible Ground Lease) by such Person are located, and
wherever such Person is required to be so qualified and where the failure to be
so qualified would have, in each instance, a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the general partner, secretary
(or Person performing similar functions) of Borrower, each Guarantor and their
respective general partners and managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies, certified by the general partner, secretary or other
authorized Person of each of the Borrower, the Guarantors and their respective
general partners or managing members (or Persons performing similar functions)
of such Persons of all partnership, limited liability company, corporate (or
comparable) action taken by such Person to authorize the execution, delivery and
performance of the Loan Documents to which such Persons are a party;


(ix)    a copy of each document or agreement evidencing any of the Indebtedness
described in Schedule 6.1(g) as Administrative Agent may request, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower;


(x)    a Compliance Certificate calculated on a pro forma basis for the
Borrower's fiscal quarter ending December 31, 2011;


(xi)    a Transfer Authorizer Designation Form effective as of the Agreement
Date;


(xii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


(xiii)    evidence that indebtedness, liabilities, or obligations owing by the
Loan Parties under the Existing Credit Agreement shall be paid in full on the
Agreement Date;


(xiv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and


(b)    In the good faith judgment of the Administrative Agent:


(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;



65

--------------------------------------------------------------------------------






(ii)    there shall not have occurred any material adverse change in the
business, assets, liabilities, condition (financial or otherwise), results of
operations, or business prospects of the Borrower and its Subsidiaries taken as
a whole;


(iii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(iv)    the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin or impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(v)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(vi)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of

66

--------------------------------------------------------------------------------




a Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing, and in the case of the issuance of a Letter of Credit the
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article V. have been satisfied. Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent and
the other Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. As of the Agreement Date, Part I of Schedule
6.1.(b) is a complete and correct list or diagram of all Subsidiaries of
Borrower and the other Loan Parties setting forth for each such Subsidiary
(i) the jurisdiction of organization of such Subsidiary, (ii) each Loan Party
which holds any Equity Interests in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is a Material Subsidiary and/or an Excluded Subsidiary. Except as
disclosed in such Schedule, as of the Agreement Date (i) each Loan Party and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens) and
Negative Pledges, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable, and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders' or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date Part II of Schedule 6.1(b) correctly sets
forth or diagrams all Unconsolidated Affiliates of Borrower, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by Borrower.



67

--------------------------------------------------------------------------------






(c)    Authorization of Loan Documents and Borrowings. Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. Borrower and each other Loan Party
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents and the Fee Letter to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letter to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers or other representatives
of such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents and the Fee Letter to
which any Loan Party is a party in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.


(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with its
Governing Documents, each agreement, judgment, decree or order to which any of
them is a party or by which any of them or their properties may be bound, each
Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.


(f)    Title to Properties; Title Insurance. As of the Agreement Date, Schedule
6.1.(f) sets forth all of the real property owned or leased by the Borrower,
each other Loan Party and each of their respective Subsidiaries. Each such
Person has good, marketable and legal title to, or a valid leasehold interest
in, its respective assets. Each of the Borrower, the other Loan Parties and
their respective Subsidiaries have title to their properties sufficient for the
conduct of their business. As of the Agreement Date, there are no Liens or
Negative Pledges against any Unencumbered Assets except for Permitted Liens. The
Borrower or another Loan Party is with respect to all Unencumbered Assets and
other real property reasonably necessary for the operation of its business, the
named insured under a policy of title insurance issued by a title insurer
operating in the jurisdiction where such real property is located. As to each
such policy of title insurance (i) the coverage amount equals or exceeds the
acquisition cost of the related real property and any improvements added thereto
by such Person (ii) no claims are pending that, if adversely determined, have
had or could reasonably be expected to have a Material Adverse Effect; and
(iii) no title insurer has given notice to the insured Person that such policy
of title insurance is no longer in effect. Neither Borrower, any other Loan
Party nor any of their respective Subsidiaries has knowledge of any defect in
title of any Property that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the

68

--------------------------------------------------------------------------------




foregoing in this Section 6.1(f), there may be a limited number of Properties
for which no title insurance policies exist or have been found but the results
of such failure to exist or to be able to locate such policies, individually or
in the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.


(g)    Existing Indebtedness; Total Liabilities. Schedule 6.1(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness (including
all guarantees of Indebtedness) of each of the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. The Borrower, the other
Loan Parties, and their respective Subsidiaries have performed and are in
compliance with all of the material terms of all Indebtedness of such Persons
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Indebtedness.


(h)    Material Contracts. Each of the Borrower, the other Loan Parties and
their respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.


(i)    Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any of their respective Subsidiaries or any of their
respective property in any court, or before any tribunal, administrative agency,
board, arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents or the Fee Letter. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Borrower, any other Loan Party, or any of their respective Subsidiaries
which has had or could be reasonably expected to have a Material Adverse Effect.
There are no judgments outstanding against or affecting the Borrower, any other
Loan Party, any of their respective Subsidiaries or any of their respective
properties individually or in the aggregate involving amounts in excess of
$20,000,000.


(j)    Taxes. All federal, state and other tax returns of the Borrower, any
other Loan Party or any of their respective Subsidiaries required by Applicable
Law to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Borrower, each
other Loan Party, any of their respective Subsidiaries and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6. As
of the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any of their respective Subsidiaries is under
audit. All charges, accruals and reserves on the books of the Borrower, any
other Loan Party and each of their respective Subsidiaries in respect of any
taxes or other governmental charges are in accordance with GAAP.


(k)    Financial Statements. Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2011, and the related
audited consolidated statements of income, shareholders' equity and cash flow
for the fiscal year ending on such date, with the opinion thereon of Deloitte &
Touche LLP, (ii) the audited consolidated balance sheet of CLP and its
consolidated Subsidiaries for the fiscal year ending December 31, 2011, and the
related audited consolidated statements of income, shareholders' equity and cash

69

--------------------------------------------------------------------------------




flow for the fiscal year ending on such date with the opinion thereof of
Pricewaterhouse Coopers, and (iii) unaudited statements of Net Operating Income
for each of the Unencumbered Assets for the fiscal quarter ended December 31,
2011, satisfactory in form to the Administrative Agent and certified by a
Responsible Officer of CLP. Such financial statements (including in each case
related schedules and notes) are complete and correct and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of Borrower and its consolidated Subsidiaries or
CLP and its consolidated Subsidiaries, as applicable, as at their respective
dates and the results of operations and the cash flow for such periods. Such
statements included in the item (iii) above are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved the Net Operating Income for such periods. Neither Borrower, CLP, nor
any Subsidiary of Borrower or CLP has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, or unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said financial statements or except as set forth on Schedule 6.1(k).


(l)    No Material Adverse Change. Since December 31, 2011, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Loan Parties, or their
respective Subsidiaries. Each of the Borrower, the other Loan Parties and their
respective Subsidiaries is Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan's current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan's favorable determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group's financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue

70

--------------------------------------------------------------------------------




Code, in connection with any Plan, that would subject any member of the ERISA
Group to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(o)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its Governing Documents, and no event has
occurred, which has not been remedied, cured or irrevocably waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by Borrower, any
other Loan Party or any of their respective Subsidiaries under any agreement
(other than this Agreement) or judgment, decree or order to which Borrower, any
other Loan Party or any of their respective Subsidiaries is a party or by which
the Borrower, any other Loan Party, any of their respective Subsidiaries or any
of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, involve Indebtedness or other
obligations or liabilities in excess of $25,000,000.


(p)    Environmental Laws.


(i)The Borrower, each other Loan Party and each of their respective Subsidiaries
is in compliance with the requirements of all applicable Environmental Laws
except for the matters set forth on Schedule 6.1(p) and such other
non‑compliance which, in any event, either individually or in the aggregate, has
not had and could not reasonably be expected to have a Material Adverse Effect.


(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Loan Party nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials

71

--------------------------------------------------------------------------------




on any Property (or any Property previously owned by any of such Persons) or the
release or threatened release of any Hazardous Materials into the environment,
(ii) has any threatened or actual liability in connection with the presence of
any Hazardous Materials on any Property (or any Property previously owned by any
of such Persons) or the release or threatened release of any Hazardous Materials
into the environment, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Materials on any Property (or any Property previously
owned by any of such Persons) or a release or threatened release of any
Hazardous Materials into the environment for which the Borrower, any Loan Party
or any of their respective Subsidiaries is or may be liable, or (iv) has
received notice that the Borrower, any Loan Party or any of their respective
Subsidiaries is or may be liable to any Person under any Environmental Law.


(iv)To the best of Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.


(q)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.


(r)    Margin Stock. None of the Borrower, any other Loan Party or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.


(s)    Affiliate Transactions. Except as permitted by Section 9.10. none of the
Borrower, any other Loan Party or any of their respective Subsidiaries is a
party to or bound by any agreement or arrangement (whether oral or written) to
which any Affiliate (but not any Subsidiary of Borrower) of Borrower, any other
Loan Party or any of their respective Subsidiaries is a party.


(t)    Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Loan
Party and each of their respective Subsidiaries owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, and each other Loan Party and each of their
respective Subsidiaries have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other Loan
Party or any of their respective Subsidiaries, or challenging or questioning the
validity or effectiveness of any Intellectual Property; and (iv) the use of such
Intellectual Property by the

72

--------------------------------------------------------------------------------




Borrower, the other Loan Parties and each of their respective Subsidiaries, does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower, the other Loan Parties or any of their respective
Subsidiaries.


(u)    Business. The Borrower, the other Loan Parties and each of their
respective Subsidiaries are engaged substantially in the business of the
acquisition, disposition, financing, ownership, development rehabilitation,
leasing, operation and management of office, multifamily and retail buildings
and other business activities similar, related or incidental thereto.


(v)    Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby except normal accounting, legal or other related or normal charges. No
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower, any of the Subsidiaries of the Borrower
or any other Loan Party or any other Loan Party ancillary to the transactions
contemplated hereby.


(w)    Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any of
their respective Subsidiaries in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Loan Party or any of their
respective Subsidiaries or omitted to state a material fact necessary in order
to make such statements contained therein, in light of the circumstances under
which they were made, not misleading. The written information, reports and other
papers and data with respect to the Borrower, any other Loan Party or any of
their respective Subsidiaries or the Unencumbered Assets (other than projections
and other forward-looking statements) furnished to the Administrative Agent or
the Lenders in connection with or relating in any way to this Agreement were, at
the time so furnished, complete and correct in all material respects, or have
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter. All financial statements furnished
to the Administrative Agent or any Lender by, on behalf of, or at the direction
of, the Borrower, any other Loan Party or any of their respective Subsidiaries
in connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by, or on behalf of the Borrower, any other
Loan Party or any of their respective Subsidiaries that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact or
circumstance is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in Section 6.1(k)
or in such information, reports or other papers or data or otherwise disclosed
in writing to the Administrative Agent and the Lenders prior to the Effective
Date.


(x)    REIT Status. CLP qualifies, and has since 1993 qualified, as a REIT, has
elected to be treated as a REIT, and is in compliance with all requirements and
conditions imposed under the Internal Revenue Code to allow CLP to maintain its
status as a REIT.


(y)    Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a
correct and complete list of all Unencumbered Assets. Each of the Unencumbered
Assets included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.

73

--------------------------------------------------------------------------------




(z)    Insurance. The Borrower, the other Loan Parties and their respective
Subsidiaries have insurance covering the Borrower, the other Loan Parties and
their respective Subsidiaries and their respective Properties in such amounts
and against such risks and casualties as are customary for Persons or Properties
of similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy. As of the
Agreement Date, none of the Borrower, any other Loan Party nor any of their
respective Subsidiaries has received notice that any such insurance has been
cancelled, not renewed, or impaired in any way.


(aa)    Ownership of Borrower. CLP is the sole general partner of Borrower and
owns free of any Lien or other claim not less than a fifty-one percent (51%)
Equity Interest in Borrower as the general partner thereof.


(bb)    No Bankruptcy Filing. None of the Borrower, any Loan Party or any of
their respective Subsidiaries is contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and the Borrower has no knowledge of any
Person threatening the filing of any such petition against any of the Borrower,
any Loan Party or any of their respective Subsidiaries.
(cc)    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Loan Party with or as a result of any actual intent by any of such Persons
to hinder, delay or defraud any entity to which any of such Persons is now or
will hereafter become indebted.
(dd)    Transaction in Best Interests of Borrower and Loan Parties;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower and the other Loan Parties
and the creditors of such Persons. The direct and indirect benefits to inure to
the Borrower and the other Loan Parties pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the other Loan Parties pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Guarantor to guaranty the Obligations, the Borrower would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the other Loan Parties to have available financing to conduct and expand
their business. The Borrower and the other Loan Parties constitute a single
integrated financial enterprise and each receives a benefit from the
availability of credit under this Agreement to the Borrower.
(ee)    Property. All of the Borrower's, each other Loan Party's and their
respective Subsidiaries' properties are in good repair and condition, subject to
ordinary wear and tear, other than with respect to deferred maintenance existing
as of the date of acquisition of such property as permitted in this Section. The
Borrower has completed or caused to be completed an appropriate investigation of
the environmental condition of each Property as of the later of the date of the
Borrower's, each Loan Party's or the applicable Subsidiary's purchase thereof or
the date upon which such property was last security for Indebtedness of such
Persons, including preparation of a “Phase I” report and, if appropriate, a
“Phase II” report, in each case prepared by a recognized environmental engineer
in accordance with customary standards which discloses that such property is not
in violation of the representations and covenants set forth in this Agreement,
unless such violation has been disclosed in writing to the Administrative Agent
and remediation actions satisfactory to Agent are being taken. There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any property of the Borrower, the other Loan Parties or their respective
Subsidiaries which are

74

--------------------------------------------------------------------------------




delinquent. Except as set forth in Schedule 6.1(ee) hereto, there are no pending
eminent domain proceedings against any property of the Borrower, the other Loan
Parties or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any taking authority which, in all such events, individually or
in the aggregate have had or could reasonably be expected to have a Material
Adverse Effect. None of the property of the Borrower, the other Loan Parties or
their respective Subsidiaries is now damaged or injured as a result of any fire,
explosion, accident, flood or other casualty in any manner which individually or
in the aggregate has had or could reasonably be expected to have any Material
Adverse Effect. Notwithstanding the foregoing in this Section 6.1(ee), certain
environmental matters have been disclosed to Administrative Agent and the
Lenders on Schedule 6.1(p) and there may be a limited number of Properties for
which no Phase I reports have been obtained or located but the result of any
such matters, individually or in the aggregate, have not had and could not
reasonably be expected to have any Material Adverse Effect.
(ff)    No Event of Default. No Default or Event of Default has occurred and is
continuing.
(gg)    Subordination. None of the Borrower or any other Loan Party is a party
to or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.
(hh)    Anti-Terrorism Laws.


(i)None of the Borrower or any other Loan Party or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
(ii)None of the Borrower, any other Loan Party or any of their Affiliates, or
any of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:
(A)a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;


(B)a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;


(C)a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


(D)a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


(E)a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.







75

--------------------------------------------------------------------------------




(iii)None of the Borrower or any other Loan Party, any of their Affiliates or
any of their brokers or other agents acting in any capacity in connection with
the Loan (1) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(3) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.


(iv)Borrower and the other Loan Parties shall not (1) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Prohibited Person, (2) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (3) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law (and Borrower shall deliver to Agent any
certification or other evidence requested from time to time by Agent in its
reasonable discretion, confirming Borrower's and each other Loan Party's
compliance herewith).


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13., the date on which any increase of the
Revolving Commitments is effectuated pursuant to Section 2.16. and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


Article VII. Affirmative Covenants
Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7., the Borrower shall preserve
and maintain, and cause each other Loan Party and each Subsidiary of the
Borrower or any other Loan Party to preserve and maintain, their respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which it is organized, in each
jurisdiction in which any Unencumbered Asset owned (or leased pursuant to an
Eligible Ground Lease) by it is located, and in each other jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to

76

--------------------------------------------------------------------------------




be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect. Borrower shall, and shall cause the other Loan Parties and each
Subsidiary of the Borrower or any other Loan Party to, develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that any of
such Persons shall determine that any investors in such Persons are in violation
of such act.


Section 7.2. Compliance with Applicable Law.
The Borrower shall comply, and cause each other Loan Party and each Subsidiary
of the Borrower or any other Loan Party to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each Subsidiary of the Borrower
and each other Loan Party to, (a) protect and preserve all of its properties,
including, without limitation, all Intellectual Property necessary to the
conduct of its business, or cause to be protected and preserved, and maintain or
cause to be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.


Section 7.4. Conduct of Business.
The Borrower shall at all times carry on, and cause the other Loan Parties and
the Subsidiaries of the Borrower and the other Loan Parties to carry on, their
respective businesses as now conducted and as described in Section 6.1(u).


Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each Subsidiary of the Borrower
and each other Loan Party to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Administrative Agent or any Lender upon its request
a detailed list stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby, together with copies of all policies or certificates
of the insurance then in effect.


Section 7.6. Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each Subsidiary of
the Borrower and each other Loan Party to, pay and discharge or cause to be paid
and discharged when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and

77

--------------------------------------------------------------------------------




landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person, in
accordance with GAAP; provided further that upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such Person
either (A) will provide a bond issued by a surety reasonably acceptable to the
Administrative Agent and sufficient to stay all such proceedings or (B) if no
such bond is provided, will pay each such tax, assessment, governmental charge,
levy or claim.


Section 7.7. Visits; Inspections.
The Borrower shall, and shall cause each other Loan Party and each Subsidiary of
the Borrower and each other Loan Party to, permit representatives or agents of
any Lender or the Administrative Agent, from time to time, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless a Default or Event of Default
shall be continuing, in which case the exercise by the Administrative Agent or
such Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Borrower, such Subsidiary or other Loan Party (but without disturbing the quiet
possession of tenants) to the extent any such right to visit or inspect is
within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower, any other Loan Party or any
Subsidiary of Borrower or any other Loan Party with its accountants.


Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of such proceeds to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.


Section 7.9. Environmental Matters.
The Borrower shall, and shall cause all other Loan Parties and each Subsidiary
of the Borrower and each other Loan Party to, comply or cause to be complied
with, all Environmental Laws in all material respects. If the Borrower, any
other Loan Party or any Subsidiary of Borrower or any other Loan Party shall
(a) receive notice that any material violation of any Environmental Law may have
been committed or is about to be committed by such Person, (b) receive notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against Borrower, or any other Loan Party or any of their
respective Subsidiaries alleging material violations of any Environmental Law or
requiring Borrower, any other Loan Party or any of their respective Subsidiaries
to take any action in connection with the release of Hazardous Materials, or
(c) receive any notice from a Governmental Authority or private party alleging
that Borrower, any other Loan Party or any of their respective Subsidiaries may
be liable or responsible for costs associated

78

--------------------------------------------------------------------------------




with a response to or cleanup of a release of Hazardous Materials or any damages
caused thereby individually or in the aggregate in excess of $20,000,000, the
Borrower shall provide the Administrative Agent and each Lender with a copy of
such notice within thirty (30) days after the receipt thereof by such Person.
The Borrower shall, and shall cause the other Loan Parties and each Subsidiary
of the Borrower or any other Loan Party to, take or cause to be taken promptly
all actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.


Section 7.10. Books and Records.
The Borrower shall, and shall cause each of the other Loan Parties and each
Subsidiary of the Borrower or any other Loan Party to, maintain true and
accurate books and records pertaining to their respective business operations in
which full, true and correct entries will be made in accordance with GAAP.
Borrower shall maintain its current accounting procedures unless approved by the
Administrative Agent or as required by Applicable Law.


Section 7.11. Further Assurances.
The Borrower shall, at the Borrower's cost and expense and upon request of the
Administrative Agent, execute and deliver or cause to be executed and delivered,
to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.12. Guarantors.
(a)    Within fifteen (15) days of any Person becoming a Material Subsidiary
(other than an Excluded Subsidiary) after the Effective Date, the Borrower shall
deliver to the Administrative Agent each of the following items, each in form
and substance satisfactory to the Administrative Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Material Subsidiary
had been one on the Effective Date. Additionally, in the event that any
Subsidiary of Borrower or CLP, whether presently existing or hereafter formed or
acquired, which is not a Guarantor at such time, shall after the date hereof
become a guarantor under any existing or future Unsecured Debt of Borrower or
any other Loan Party, then Borrower shall cause such Subsidiary to execute and
deliver the items described in this Section 7.12.(a).


(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, the applicable Guarantor from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 7.12.; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in this Section 7.12; (iii) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release and (iv) Borrower shall deliver to Administrative Agent evidence
reasonably satisfactory to Administrative Agent either that (A) if the Guarantor
is a Material Subsidiary, the Borrower has disposed of or simultaneously with
such release will dispose of its entire interest in such Guarantor or (B) if
Guarantor is the owner of an Unencumbered Asset, but not a Material Subsidiary,
that all assets owned by such Guarantor have been removed from the calculation
of Unencumbered Asset Value. Delivery by the Borrower to the Administrative
Agent of any such request for a release shall constitute a representation by the
Borrower that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request. Notwithstanding

79

--------------------------------------------------------------------------------




the foregoing, the foregoing provisions shall not apply to CLP, which may only
be released upon the written approval of Administrative Agent and all of the
Lenders.


Section 7.13. REIT Status.
CLP shall at all times maintain its status as, and elect to receive status as, a
REIT.


Section 7.14. Distribution of Income to the Borrower.
The Borrower shall cause all of its Subsidiaries to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter of the Borrower
unless otherwise approved by the Administrative Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service and operating
expenses for such quarter and (b) the establishment of reasonable reserves for
the payment of operating expenses not paid on at least a quarterly basis and
capital improvements to be made to such Subsidiary's assets and properties
approved by such Subsidiary in the ordinary course of business consistent with
its past practices, (c) funding of reserves required by the terms of any deed of
trust, mortgage or similar lien encumbering property of the Subsidiary; (d)
payment or establishment of reserves for payment to minority equity interest
holders of amounts required to be paid in respect of such equity interest.


Section 7.15. Credit Rating.
Borrower shall at all times pay such monitoring, surveillance or similar fees as
may be required by the applicable Rating Agency to continue to monitor Borrower,
and the Borrower shall upon the request of Agent provide evidence to Agent of
the payment thereof.


Section 7.16. Exchange Listing.
The Borrower shall cause CLP to maintain at least one class of common shares of
CLP having trading privileges on and to be traded on the New York Stock Exchange
or the NYSE Amex Equities.


Article VIII. Information
Section 8.1. Quarterly Financial Statements.
(a)     As soon as available and in any event not later than the first to occur
of (i) the date that is five (5) days following the filing of the Borrower's
10‑Q Report with the Securities and Exchange Commission and (ii) the date that
is fifty (50) days after the close of each of the first, second and third
calendar quarters of Borrower, the unaudited consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders' equity and cash flows
of Borrower and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous calendar year, all of which shall be certified by the chief
financial or chief accounting officer of CLP, to the best of such officer's
knowledge, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of Borrower and its Subsidiaries as at the date
thereof and the results of operations for such period (subject to normal
year-end audit adjustments). Such certificate shall further include such
certifications as are required by the Sarbanes-Oxley Act of 2002. Together with
such financial statements, the Borrower shall deliver reports, in form and
detail satisfactory to the Administrative Agent, setting forth (i) all capital
expenditures made during the calendar quarter then ended; (ii) a description of
all Properties acquired during such calendar quarter,

80

--------------------------------------------------------------------------------




including the Net Operating Income of each such Property, acquisition costs and
related mortgage debt; (iii) a description of all Properties sold during the
calendar quarter then ended, including the Net Operating Income from such
Properties and the sales price; (iv) a schedule of the Net Operating Income
contribution by each Property and by each market, including a summary of the
economic occupancy, rent potential, and income and expense for such Properties
for the preceding calendar quarter; (v) pro forma quarterly financial
information for Borrower and its Subsidiaries for the next four (4) calendar
quarters, including pro forma covenant calculations, EBITDA, sources and uses of
funds, capital expenditures, Net Operating Income for the Properties, and other
income and expenses; and (vi) such other information as the Administrative Agent
may request.


(a)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of CLP's 10‑Q Report
with the Securities and Exchange Commission and (ii) the date that is fifty (50)
days after the close of each of the first, second and third calendar quarters of
CLP, the unaudited consolidated balance sheet of CLP and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, shareholders' equity and cash flows of CLP and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous calendar year, all of which
shall be certified by the chief financial or chief accounting officer of CLP, in
his or her opinion, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of CLP and its Subsidiaries as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


Section 8.2. Year‑End Statements.
(a)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of the Borrower's 10-K
Report with the Securities and Exchange Commission and (ii) the date that is one
hundred (100) days after the end of each respective calendar year of Borrower
and its Subsidiaries, the audited consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such calendar year and the related audited
consolidated statements of income, shareholders' equity and cash flows of
Borrower and its Subsidiaries for such calendar year, setting forth in
comparative form the figures as at the end of and for the previous calendar
year, all of which shall be certified by (i) the chief executive officer or
chief financial officer of CLP, to the best of such officer's knowledge, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of Borrower and its Subsidiaries as at the date thereof and
the results of operations for such period, and (ii) independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Administrative Agent and who shall have authorized Borrower
to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement. Such
certificate shall further include such certifications as are required by the
Sarbanes-Oxley Act of 2002. In addition, Borrower shall deliver the reports
described in clauses (i)-(v) of the third sentence of Section 8.1(a) with such
year-end statements.


(b)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of CLP's 10-K Report
with the Securities and Exchange Commission and (ii) the date that is within one
hundred (100) days after the end of each respective calendar year of CLP and its
Subsidiaries, the audited consolidated balance sheet of CLP and its Subsidiaries
as at the end of such calendar year and the related audited consolidated
statements of income, shareholders' equity and cash flows of CLP and its
Subsidiaries for such calendar year, setting forth in comparative form the
figures as at the end of and for the previous calendar year, all of which shall
be (i) certified by the chief executive officer or chief financial officer of
CLP, to the best of such officer's knowledge, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of CLP and its
Subsidiaries as at the date thereof and the results

81

--------------------------------------------------------------------------------




of operations for such period and (ii) independent certified public accountants
of recognized national standing acceptable to the Administrative Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Administrative Agent and who shall have authorized CLP to deliver such financial
statements and certification thereof to the Administrative Agent and the Lenders
pursuant to this Agreement. Such certificate shall further include such
certifications as are required by the Sarbanes-Oxley Act of 2002. Together with
such financial statements, CLP shall deliver a written statement from such
accountants to the effect that they have read a copy of this Agreement and the
Guaranty, and that in making the examination necessary to such certification,
they have obtained no knowledge of any Default of Event of Default, or if such
accountants shall have obtained knowledge of any then existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default; provided that such accountants shall not be liable to Agent or the
Lenders should they fail to obtain knowledge of any Default or Event of Default.


Section 8.3. Compliance Certificate.
At the time financial statements are required to be furnished pursuant to
Sections 8.1. and 8.2., and within ten (10) Business Days of the Administrative
Agent's request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit Q (a “Compliance Certificate”) executed by
the chief financial officer of CLP: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, calendar year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower is in compliance with the covenants contained in Sections 9.1
through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred, whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure. With
each Compliance Certificate, Borrower shall also deliver a certificate (an
“Unencumbered Asset Certificate”) executed by the chief financial officer of CLP
that: (i) sets forth a list of all Unencumbered Assets; and (ii) certifies that
(A) all Unencumbered Assets so listed fully qualify as such under the applicable
criteria for inclusion as Unencumbered Assets, and (B) all acquisitions,
dispositions or other removals of Unencumbered Assets completed during such
quarterly accounting period, calendar year, or other fiscal period were
permitted under this Agreement, and (C) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Agent may require to determine the Unencumbered
Asset Value of such Unencumbered Asset, and the Unencumbered Asset Value of any
Unencumbered Assets removed during such period. In addition, with each such
Compliance Certificate, Borrower shall deliver the following information: (u) a
development schedule of the announced development pipeline (including
Residential Units For Sale), including for each announced development project,
the project name and location, the square footage (or number of units, as
applicable) to be developed, the expected construction start date, the expected
date of delivery, the expected stabilization date and the total anticipated
cost; (v) with respect to the Residential Units For Sale, the number of units
for sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity, (w) a schedule
of all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the Total Indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any) and the security (if any); (x) a schedule of all
interest rate protection agreements to which Borrower, CLP or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and the term
thereof and (z) a copy of all management reports, if any, submitted to the
Borrower or CLP or its management by its independent public accountants.





82

--------------------------------------------------------------------------------




Section 8.4. Other Information.
(a)    Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Loan Party or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(b)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders or partners of Borrower, any other Loan Party or any of their
respective Subsidiaries generally, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Loan Party or any of their
respective Subsidiaries;


(c)    ERISA. If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
Withdrawal Liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of CLP setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;


(d)    Litigation. To the extent Borrower, any other Loan Party or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting,
Borrower, any other Loan Party, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $10,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of Borrower, any
other Loan Party, or any of their respective Subsidiaries are being audited;


(e)    Modification of Governing Documents. A copy of any amendment to any
Governing Document of Borrower or any other Loan Party promptly upon, and in any
event within fifteen (15) Business Days of, the effectiveness thereof;
    
(f)    Change of Management or Financial Condition. Prompt notice of (i) any
change in the individuals serving as chief executive officer, chief financial
officer, chief operating officer (or other equivalent position) of the Borrower
or CLP, (ii) any change in the business, assets, liabilities, financial
condition, results of operations or (provided that such change is related to
Borrower, any other Loan Party

83

--------------------------------------------------------------------------------




or any of their respective Subsidiaries and Affiliates and not a general matter
affecting the economy or society) business prospects of Borrower, any other Loan
Party, or any of their respective Subsidiaries which has had or could reasonably
be expected to have a Material Adverse Effect, or (iii) any other event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect;


(g)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.4 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by Borrower, any other Loan Party, or any of their
respective Subsidiaries under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;


(h)    Judgments. Prompt notice of any order, judgment or decree in excess of
$20,000,000 having been entered against Borrower, any other Loan Party, or any
of their respective Subsidiaries or any of their respective properties or
assets;


(i)    Notice of Violations of Law. Prompt notice if Borrower, any other Loan
Party, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;


(j)    Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of Borrower, any other Loan Party, or any of
their respective Subsidiaries to any Person other than Borrower, any other Loan
Party, or any of their respective Subsidiaries;


(k)    Ownership Share. Promptly upon the request of the Administrative Agent,
evidence of the Borrower's calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;


(l)    Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Administrative Agent of such Material
Contract, together with a copy of all related or ancillary documentation and
(ii) the giving or receipt thereof by Borrower, any other Loan Party, or any of
their respective Subsidiaries notice alleging that any party to any Material
Contract is in default of its obligations thereunder;


(m)    Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;


(n)    Rating Notice. Not later than two (2) Business Days after Borrower
receives notice of the same from any Rating Agency or otherwise learns of the
same, notice of the issuance of any change or withdrawal in the Credit Rating by
any Rating Agency in respect of Borrower, together with the details thereof, and
of any announcement by such Rating Agency that any such Credit Rating is “under
review” or that any such Credit Rating has been placed on a watch list or that
any similar action has been taking by such Rating Agency;


(o)    Additions to Unencumbered Assets. In order to add any asset as an
Unencumbered Asset, the Borrower must deliver to the Administrative Agent an
Unencumbered Asset Certificate reflecting such addition, together with a
statement of: (i) the acquisition cost (or with respect to First Mortgage
Receivables, the outstanding principal balance) of such asset; and (ii) the same
information that the Borrower would be required to include in a Compliance
Certificate;



84

--------------------------------------------------------------------------------




(p)    Removal from Unencumbered Assets. Within ten (10) Business Days after any
Loan Party's disposition of any Unencumbered Asset (or payoff of any First
Mortgage Receivable) or after any Unencumbered Asset ceases to qualify as an
Unencumbered Asset, the Borrower shall deliver to the Administrative Agent an
Unencumbered Asset Certificate reflecting such removal or disqualification,
together with a statement of: (i) the identity of the Unencumbered Asset being
disposed of or disqualified, and (ii) the Unencumbered Asset Value attributable
to such Unencumbered Asset. The Borrower also may voluntarily remove any asset
from Unencumbered Assets by delivering to the Administrative Agent an
Unencumbered Asset Certificate reflecting such removal, together with a
statement (x) that no Default or Event of Default then exists or would, upon the
occurrence of such event or with the passage of time, result from such removal,
(y) of the identity of the Unencumbered Asset being removed, and (z) the
Unencumbered Asset Value attributable to such Unencumbered Asset;


(q)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
other Loan Party or any of their respective Subsidiaries as the Administrative
Agent or any Lender may reasonably request; and


(r)    Patriot Act. Promptly, upon each request, information identifying the
Borrower as a Lender may request in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered 24 hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m. Central time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.







85

--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


Section 8.6. Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.


Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party's name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article IX. Negative Covenants
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 9.1. Financial Covenants.
The Borrower shall not permit, on a consolidated basis in accordance with GAAP:


(a)The Secured Debt to Total Asset Value Ratio to exceed forty percent (40%) at
any time;


(b)    The Fixed Charge Coverage Ratio to be less than 1.50:1.00 at any time;


(c)    The Debt to Total Asset Value Ratio to exceed sixty percent (60%) at any
time;


(d)    The Unencumbered Leverage Ratio to exceed sixty-two and one half percent
(62.5%) at any time;


(e)    The amount of Total Asset Value attributable to assets directly owned or
leased by the Borrower and the Guarantors to be less than ninety percent (90%)
of the Adjusted Total Asset Value; and


(f)    The Tangible Net Worth to be less than $1,000,000,000 at any time.





86

--------------------------------------------------------------------------------




Section 9.2. Indebtedness.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, create, incur, assume, or
permit or suffer to exist, or assume or guarantee, directly or indirectly,
contingently or otherwise, or become or remain liable with respect to any
Indebtedness other than the following:
(a)the Obligations;


(b)intercompany Indebtedness among Borrower and its Wholly Owned Subsidiaries;
provided, however, that the obligations of the Borrower and each Guarantor in
respect of such intercompany Indebtedness shall be subordinate to the
Obligations; and


(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.


Section 9.3. Certain Permitted Investments of Borrower.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, make any Investment in or
otherwise own or hold the following items (whether through the Borrower, a Loan
Party, a Subsidiary of Borrower or a Loan Party, or their respective
Unconsolidated Affiliates) which would cause the aggregate book value of such
holdings of the Borrower, such Subsidiaries and the other Loan Parties to exceed
the percentage of Total Asset Value set forth below at any time:


(a)Unimproved Land such that the aggregate value of such Unimproved Land exceeds
12.5% of Total Asset Value;  


(b)Mortgage Receivables such that the aggregate book value of such Mortgage
Receivables exceeds 5.0% of Total Asset Value;


(c)Investments in (x) Unconsolidated Affiliates and (y) Persons that are not
Subsidiaries, such that the aggregate value of such Investments exceeds 10.0% of
Total Asset Value;


(d)Residential Units For Sale such that the aggregate value of such Residential
Units For Sale exceeds 5.0% of Total Asset Value; and


(e)Construction Budget such that the aggregate value of such Construction Budget
exceeds 20.0% of Total Asset Value.


Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any other Loan Party and their Subsidiaries in the
Investments described in clauses (a), (b), (d) and (e), exceed thirty percent
(30%) of Total Asset Value at any time.
For the purposes of this Section 9.3, the Investment of Borrower, any other Loan
Party or their Subsidiaries in any Unconsolidated Affiliates will equal (without
duplication) the sum of (i) such Person's Ownership Share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person's Ownership Share of their Unconsolidated Affiliate's Investment in
Unimproved Land; plus (iii) such Person's Ownership Share

87

--------------------------------------------------------------------------------




of any other Investments valued at the lower of GAAP book value or market value.


Section 9.4. Investments Generally.
The Borrower shall not, and shall not permit any other Loan Party or any of
their Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:


(a)Investments in Subsidiaries and Unconsolidated Affiliates in existence on the
Agreement Date and disclosed on Part I of Schedule 6.1.(b);


(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12. are satisfied;


(c)Investments permitted under Section 9.3;


(d)Investments in Cash Equivalents; and


(e)intercompany Indebtedness among the Borrower, CLP and their Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.


Section 9.5. Liens; Negative Pledges; Other Matters.
(a)The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.


(b)The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in any agreement (i) evidencing Indebtedness which Borrower or such Subsidiary
or Loan Party may create, incur, assume, or permit or suffer to exist under
Section 9.2, (ii) which Indebtedness is secured by a Lien permitted to exist
pursuant to this Agreement, and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.


(c)The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on (i) the ability of Borrower, any other Loan Party or any Subsidiary
of Borrower or any other Loan Party to: (A) pay dividends or make any other
distribution on any of such Person's capital stock or other equity interests
owned by the Borrower, any other Loan Party, or any of their respective
Subsidiaries, (B) pay any Indebtedness owed to Borrower, any other Loan Party,
or any of their respective Subsidiaries, (C) make loans or advances to Borrower,
any other Loan Party, or any of their respective Subsidiaries, or (D) transfer
any of its property or assets to Borrower, any other Loan

88

--------------------------------------------------------------------------------




Party, or any of their respective Subsidiaries, or (ii) the ability of Borrower
or any other Loan Party to pledge the Unencumbered Assets as security for the
Obligations, except for such encumbrances and restrictions, if any, contained in
the Existing Term Loan Agreement.


Section 9.6. Restricted Payments; Stock Repurchases.
(a)    Borrower will not make any Restricted Payment to CLP and CLP will not
make any Restricted Payments if, immediately thereafter and after giving effect
thereto, a Default or Event of Default is or would be in existence, except that
Borrower may only declare and make cash distributions to CLP and other holders
of partnership interests in the Borrower with respect to any fiscal year to the
extent necessary for CLP to distribute, and CLP may so distribute, an aggregate
amount not to exceed the minimum amount necessary for CLP to remain in
compliance with Section 7.13. Notwithstanding the immediately preceding
sentence, if a Default or Event of Default specified in Section 10.1(a),
Section 10.1.(b), Section 10.1.(e), Section 10.1.(f), or Section 10.1.(g) shall
have occurred and be continuing or if as a result of the occurrence of any other
Event of Default the Obligations have been accelerated pursuant to
Section 10.2.(a), then neither the Borrower nor CLP shall make any Restricted
Payments to any Person whatsoever without the prior written consent of the
Requisite Lenders.


(b)    Neither the Borrower nor CLP shall at any time buy back, redeem, retire
or otherwise acquire, directly or indirectly, any shares of its capital stock if
a Default or Event of Default exists or immediately thereafter and after giving
effect thereto, a Default or Event of Default is or would be in existence.


Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to: (i) enter into any
transaction of merger, consolidation, reorganization or other business
combination; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that:
(a)Any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary of Borrower that is not also a
Loan Party, so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence;


(b)a Person may merge with Borrower or any of its Subsidiaries that is a
Guarantor, so long as (i) such Person was organized under the laws of the United
States of America or one of its states; (ii) if such merger involves the
Borrower, Borrower is the survivor of such merger; (iii) if such merger involves
a Subsidiary of Borrower that is a Guarantor, subject to this Section
9.7(b)(ii), such Subsidiary is the survivor of such merger; (iv) immediately
prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence; (v) the
Borrower shall have given the Administrative Agent and the Lenders at least
ten (10) Business Days' prior written notice of such merger (except that such
prior notice shall not be required in the case of the merger of a Subsidiary of
Borrower with and into Borrower); (vi) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so called “hostile takeover”; and (vii) following such
merger, Borrower and its Subsidiaries will continue to be engaged solely in the
business of the ownership, development, management and investment in real
estate; and



89

--------------------------------------------------------------------------------




(c)the foregoing limitation on the sale, lease or other transfer of assets and
on the discontinuation or elimination of a business line or segment shall not
prohibit the sale of Properties whether to an Affiliate or a third party, during
any period of twelve (12) calendar months, pursuant to reasonable terms which
are no less favorable to the owner of such Property than would be obtained in a
comparable arm's length transaction with a Person which is not an Affiliate, if
such sale is to an Affiliate, for fair market value (as determined in good faith
by the board of directors of CLP or an executive committee thereof), for an
aggregate amount, which when combined with all other such sales pursuant to this
clause (c), does not exceed twenty-five percent (25%) of Total Asset Value as of
the end of the fiscal quarter that immediately precedes the commencement of such
twelve (12) calendar month period. Notwithstanding anything in this Agreement to
the contrary, any disposition of assets by the Loan Parties and their
Subsidiaries shall be made in the ordinary course of business for a full and
fair consideration.


Section 9.8. Fiscal Year.
Neither the Borrower nor CLP shall change its fiscal year from that in effect as
of the Agreement Date.


Section 9.9. Modifications to Material Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect.


Section 9.10. Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower, such
other Loan Party or such other Subsidiary and upon fair and reasonable terms
which are no less favorable to the Borrower, such other Loan Party or such other
Subsidiary than would be obtained in a comparable arm's length transaction with
a Person that is not an Affiliate.


Section 9.11. ERISA Exemptions.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.


Section 9.12. Restriction on Prepayment of Indebtedness.
Without the prior written consent of the Administrative Agent, neither Borrower,
any other Loan Party, nor any Subsidiary of Borrower or any other Loan Party
shall prepay, redeem or purchase the principal amount, in whole or in part, of
any Indebtedness other than the Obligations after the occurrence of any Event of
Default; provided, however, that this Section 9.12. shall not prohibit the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of this Agreement.

90

--------------------------------------------------------------------------------




Section 9.13. Modifications to Governing Documents.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its Governing Documents if such amendment,
supplement, restatement or other modification would have a Material Adverse
Effect or would result in a Default or Event of Default under any Loan Document.


Section 9.14. Occupancy of Unencumbered Assets.
The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) in the aggregate shall consist solely of
Properties which have an aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent of at least eighty percent
(80%) of the aggregate rentable area or apartment units, as applicable, within
such Unencumbered Assets.


Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. The Borrower shall fail to pay when due (whether at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation.


(b)    Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or on any Reimbursement
Obligations, or shall fail to pay when due any of the other payment Obligations
owing by the Borrower under this Agreement or any other Loan Document or the Fee
Letter, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of five (5) Business Days
from the date upon which the applicable Loan Party received notice that such
Obligation was payable.


(c)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.13., 8.3., 8.4(g) or in Article IX.; or


(ii)    the Borrower shall fail to perform or observe any term, covenant,
condition or agreement contained in Section 7.7. or Section 7.12. and such
failure under this Section 10.1.(c)(ii) shall continue for a period of five (5)
days after the earlier of (x) the date upon which a Responsible Officer of
Borrower or such Loan Party obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Administrative Agent; or


(iii)    the Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure under this Section 10.1(c)

91

--------------------------------------------------------------------------------




(iii) shall continue for a period of thirty (30) days after the earlier of
(x) the date upon which a Responsible Officer of Borrower or such Loan Party
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent.


(d)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished or made or deemed made by, or
at the direction of, any Loan Party to the Administrative Agent, the Issuing
Bank or any Lender, shall at any time prove to have been incorrect or misleading
in light of the circumstances in which made or deemed made, in any material
respect when furnished or made or deemed made.


(e)    Indebtedness Cross‑Default.


(i)    The Borrower, any other Loan Party, or any of their respective
Subsidiaries shall fail to pay when due and payable, the principal of, or
interest on, any Indebtedness (other than the Obligations) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value), in each case individually or in the aggregate
with all other Indebtedness as to which such a failure exists, of $25,000,000 or
more (“Material Indebtedness”);


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(which for the purposes hereof shall include any termination event or other
event resulting in the settling of payments due under a Derivative Contract);


(iii)    Any other event shall have occurred and be continuing which with or
without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract); or


(iv)    An Event of Default under and as defined in the Existing Term Loan
Agreement shall occur.


(f)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $30,000,000 of Total Asset Value) shall:
(i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner,

92

--------------------------------------------------------------------------------




the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors;
(vii) make a conveyance fraudulent as to creditors under any Applicable Law;
(viii) take any corporate or partnership action for the purpose of effecting any
of the foregoing; or (ix) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1.(f) as to any Subsidiary of any Loan Party that
is not also a Loan Party shall not constitute an Event of Default unless more
than five percent (5%) of the Total Asset Value is attributable to such
Subsidiaries.


(g)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $30,000,000 of Total Asset Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered; provided, however, that
the events described in this Section 10.1.(g) as to any Subsidiary of any Loan
Party that is not also a Loan Party shall not constitute an Event of Default
unless more than five percent (5%) of the Total Asset Value is attributable to
such Subsidiaries.


(h)    Revocation of Loan Documents. Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note, any other Loan Document or the Fee
Letter, or this Agreement, any Note, the Guaranty, any other Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).


(i)    Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against Borrower, any other Loan Party, or any of
their respective Subsidiaries by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings, and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against Borrower,
such other Loan Party or such Subsidiary, $20,000,000, or (B) in the case of an
injunction or other non-monetary judgment, such judgment could reasonably be
expected to have a Material Adverse Effect.


(j)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of Borrower, any other Loan Party, or any
of their respective Subsidiaries which exceeds, individually or together with
all other such warrants, writs, executions and processes for Borrower, such Loan
Party or such Subsidiary, $20,000,000, and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to

93

--------------------------------------------------------------------------------




the Administrative Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.


(k)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $5,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $5,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.
(l)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(m)    Change of Control. A Change of Control shall occur.


(n)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 30 consecutive days beyond the coverage period of any applicable
business interruption insurance, the cessation or substantial curtailment of
revenue producing activities of the Borrower, any other Loan Party, or any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


(o)    Federal Tax Lien. A federal tax lien with a monetary value in excess of
$5,000,000 shall be filed against the Borrower, any Loan Party, or any of their
respective Subsidiaries under Section 6323 of the Internal Revenue Code or a
lien of the PBGC with a monetary value in excess of $5,000,000 shall be filed
against Borrower, any other Loan Party, or any of their respective Subsidiaries
under Section 4068 of ERISA and in either case such lien shall remain
undischarged (or otherwise unsatisfied) for a period of twenty-five (25) days
after the date of filing.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.



94

--------------------------------------------------------------------------------




(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower, the other Loan Parties
and their respective Subsidiaries, without notice of any kind whatsoever and
without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the business operations of the Borrower, the other Loan Parties and
their respective Subsidiaries and to exercise such power as the court shall
confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.

95

--------------------------------------------------------------------------------




Section 10.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:


(a)    amounts due to the Administrative Agent, the Issuing Bank and the Lenders
in respect of expenses due under Section 12.2. until paid in full, and then
Fees;


(b)    payments of interest on Swingline Loans;


(c)    payments of interest on all other Loans and Reimbursement Obligations to
be to be paid to the Lenders and the Issuing Bank equally and ratably in
accordance with the respective amounts thereof then due and owing;


(d)    payments of principal of Swingline Loans;


(e)    payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities to be paid to the Lenders and the Issuing
Bank equally and ratably in accordance with the respective amounts thereof then
due and owing to such Persons; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;


(f)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.9.;


(g)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and


(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.



96

--------------------------------------------------------------------------------




Section 10.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent's receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent's administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



97

--------------------------------------------------------------------------------




Section 10.7. Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after written notice to the Borrower, perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower or such other Loan Party
after the expiration of any cure or grace periods set forth herein. In such
event, the Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.


Section 10.8. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers under this
Agreement, each of the other Loan Documents, the Fee Letter, and Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, the Issuing Bank,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank, the Swingline Lender or any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank, Swingline Lender or
Specified Derivatives Provider, as the case may be) hereunder, under the other
Loan Documents or under any Specified Derivatives Contract, as applicable,
(c) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 3.3.,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders.









98

--------------------------------------------------------------------------------




Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender's behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.


Section 11.2 Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual

99

--------------------------------------------------------------------------------




capacity. Wells Fargo and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank, other Lenders, or any other Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Bank, the other Lenders or any other Specified
Derivatives Providers. The Issuing Bank and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent's recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender's failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent's Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own

100

--------------------------------------------------------------------------------




counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person, or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or the Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender's respective Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, reasonable out-of-pocket costs and expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent's gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out‑of‑pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent

101

--------------------------------------------------------------------------------




and/or the Lenders arising under any Environmental Laws. Such out‑of‑pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent's legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.


Section 11.8. Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by all of the Lenders (other
than the Lender then acting as Administrative Agent) and

102

--------------------------------------------------------------------------------




the Borrower upon 30 days' prior written notice if the Administrative Agent (i)
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (ii) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation,
the Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower's approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent's giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and the Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and the Issuing Bank so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Bank were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Any
resignation by an Administrative Agent shall also constitute the resignation as
the Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”). Upon the acceptance of a
successor's appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


Section 11.9. Titled Agents.
Each of the Arrangers, the Syndication Agent and the Documentation Agents (each
a “Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations

103

--------------------------------------------------------------------------------




greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.


Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Colonial Realty Limited Partnership
Colonial Plaza
Suite 750
2101 Sixth Avenue North
Birmingham, Alabama 35203
Attention: Jerry A. Brewer
Telecopy Number: (205) 250-8890
Telephone Number: (205) 250-8700


If to the Administrative Agent:


Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attn: Winita Lau
Telecopy Number: (312) 782-0969
Telephone Number: (312) 269-4848


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th floor,
Minneapolis, Minnesota 55402
Attn: Daniel Lake
Telecopy Number: (866) 595-7870
Telephone Number: (612) 316-0116


If to the Issuing Bank:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th floor,
Minneapolis, Minnesota 55402
Attn: Daniel Lake
Telecopy Number: (866) 595-7870

104

--------------------------------------------------------------------------------




Telephone Number: (612) 316-0116


    
If to any other Lender:


To such Lender's address or telecopy number as set forth in the applicable
Administrative Questionnaire.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents (b) to pay or reimburse the Administrative Agent, the Issuing Bank and
the Lenders for all their reasonable costs and expenses incurred in connection
with the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Administrative
Agent pursuant to the Loan Documents, (c) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Bank and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the

105

--------------------------------------------------------------------------------




representation of the Administrative Agent, the Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 10.1.(f) or 10.1.(g), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders. Promptly following any such set-off the Person effecting such set-off
shall notify the Borrower thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR

106

--------------------------------------------------------------------------------




NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.




(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, THE FEE LETTER OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately

107

--------------------------------------------------------------------------------




following subsection (b), (ii) by way of participation in accordance with the
provisions of the immediately following subsection (d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender's Revolving Commitment and the Loans at the time owing to it
or, contemporaneous assignments to related Approved Funds that equal at least
the amount specified in the immediately following clause (B) in the aggregate,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of a Bid Rate Loan.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of

108

--------------------------------------------------------------------------------




such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not already
a Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender; and


(C) the consent of the Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of a Revolving Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately

109

--------------------------------------------------------------------------------




following subsection (c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.4., 12.2. and 12.9. and the other provisions of this
Agreement and the other Loan Documents as provided in Section 12.10. with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender's Revolving
Commitment, (x) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, (y) reduce the rate at which interest
is payable thereon or (z) release any Guarantor from its Obligations under the
Guaranty, in each case, as applicable to that portion of such Lender's rights
and/or obligations that are subject to the participation. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.10., 4.1.,
4.4. (subject to the requirements and limitations therein, including the
requirements under Section 3.10.(c) (it being understood that the documentation
required under Section 3.10.(c) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.5. as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.1. or 3.10., with
respect to any participation, than its participating Lender would have been

110

--------------------------------------------------------------------------------




entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Regulatory Change that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.5. with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.3. as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.3. as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody's designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall execute and
deliver to the Designating Lender a Bid Rate Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of

111

--------------------------------------------------------------------------------




the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 11.6. and any sums otherwise payable to the Borrower
by the Designated Lender. Each Designating Lender shall serve as the agent of
the Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Termination Date. In connection with any such designation, the Designating
Lender shall pay to the Administrative Agent an administrative fee for
processing such designation in the amount of $2,000.


(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Section 12.6. Amendments and Waivers.
(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of all of the Lenders), do any of
the following: (i) decrease the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations, or subject the Lenders to any additional
obligations; (ii) reduce the amount of any Fees payable hereunder;
(iii) postpone any date fixed for any payment of any principal of, or interest
on, the Loans or any other Obligations; (iv) modify the definition of
“Termination Date”, “Revolving Commitment Percentage”, or change the Revolving
Commitment Percentages (or any component thereof) or amend or otherwise modify
the provisions of Section 3.2; (v) modify the definition of the term “Requisite
Lenders”, modify in any other manner the number or percentage of the Lenders
(including all of

112

--------------------------------------------------------------------------------




the Lenders) required to make any determinations or waive any rights hereunder
or to modify any provision hereof, including without limitation, any
modification of this Section if such modification would have such effect;
(vi) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12.(b)); or (vii) increase the Commitments
of such Lender (excluding any increase as a result of an assignment of
Commitments permitted under Section 12.5.). In addition, the issuance by the
Issuing Bank of a Letter of Credit that does not satisfy the requirements of the
second and third sentences of Section 2.3.(b).


(b)    Amendment of Administrative Agent's Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower's business or operations.


Section 12.8. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates'

113

--------------------------------------------------------------------------------




other respective Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent's, Issuing Bank's or such Lender's independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, the Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, the Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, the Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 12.9. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim,

114

--------------------------------------------------------------------------------




arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans
or issuance of Letters of Credit hereunder; (iii) any actual or proposed use by
the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent's, the Issuing Bank's or any Lender's entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, the Issuing Bank
or any Lender as a result of conduct of the Borrower, any other Loan Party or
any other Subsidiary that violates a sanction administered or enforced by the
OFAC; or (x) any violation or non‑compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.


(b)    The Borrower's indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any Loan Party, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate

115

--------------------------------------------------------------------------------




its own strategy with respect to, any Indemnity Proceeding covered by this
Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower's obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections
3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 12.4.,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Bank and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force

116

--------------------------------------------------------------------------------




as though the invalid, illegal, or unenforceable provision had never been part
of the Loan Documents.




Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.16. Limitation of Liability.
None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.


Section 12.17. Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.

117

--------------------------------------------------------------------------------










Section 12.18. Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.


Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. Trustees Not Liable for Obligations of CLP.
CLP is organized as a business trust. Its trustees shall be deemed for purposes
of this Agreement and the other Loan Documents to serve in the same capacity as
directors of a business corporation and shall have no personal liability or
obligation, by reason of their serving as such trustees, for the obligations of
CLP hereunder or thereunder.


[Signatures on Following Pages]



118

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




BORROWER:
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
By:
Colonial Properties Trust, an Alabama Trust, its General Partner

By:    /s/ Jerry A. Brewer                
Name:     Jerry A. Brewer                
Title:     Executive Vice President - Finance        
            [SEAL]
























































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]


 
Wells Fargo Bank, National Association, as Administrative Agent,
 
Swingline Lender, Issuing Bank, and as a Lender
 
 
 
 
 
By:   /s/ Winita Lau     
 
 
 
 
 
Name:  Winita Lau
 
 
 
 
 
Title:  Vice President



                        
                                                    
































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]




  
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
By:   /s/ Steve P. Renwick     
 
 
 
 
 
Name:  Steve P. Renwick
 
 
 
 
 
Title:  Senior Vice President









































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]




 
 
CITIBANK, N.A.
 
 
 
 
 
By:   /s/ Michael Chlopak     
 
 
 
 
 
Name:  Michael Chlopak
 
 
 
 
 
Title:    Vice President





                    


































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]
    


 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:   /s/ Andrew T. White     
 
 
 
 
 
Name:  Andrew T. White
 
 
 
 
 
Title:  Senior Vice President



    




































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]




 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
By:   /s/ Lee Hord     
 
 
 
 
 
Name:  Lee Hord
 
 
 
 
 
Title:  Vice President









































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]
    


 
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
By:   /s/ Ahaz A. Armstrong     
 
 
 
 
 
Name:  Ahaz A. Armstrong
 
 
 
 
 
Title:  Assistant Vice President





    




































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]
    


 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
By:   /s/ Elizabeth Johnson     
 
 
 
 
 
Name:  Elizabeth Johnson
 
 
 
 
 
Title:  Senior Credit Banker





    




































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]


    
 
 
COMERICA BANK, a Texas Banking Association
 
 
 
 
 
By:   /s/ Sam F. Meehan     
 
 
 
 
 
Name:  Sam F. Meehan
 
 
 
 
 
Title:    Vice President











































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]




 
 
UNION BANK, N.A.
 
 
 
 
 
By:   /s/ Andrew Romanosky     
 
 
 
 
 
Name:  Andrew Romanosky
 
 
 
 
 
Title:     Vice President











































































[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Colonial Realty Limited Partnership]
     


 
 
SYNOVUS BANK
 
 
 
 
 
By:   /s/ Anne H. Lovette     
 
 
 
 
 
Name:  Anne H. Lovette
 
 
 
 
 
Title:     Senior RM












--------------------------------------------------------------------------------








SCHEDULE 1


COMMITMENTS


Institution
 
Title
 
Allocation
 
% Total
 
 
 
 
 
 
 
Wells Fargo Bank, National Association
 
Administrative Agent
 
$
75,000,000


 
15.00
%
Bank of America, N.A.
 
Syndication Agent
 
75,000,000


 
15.00
%
U.S. Bank National Association
 
Documentation Agent
 
60,000,000


 
12.00
%
PNC Bank, National Association
 
Documentation Agent
 
60,000,000


 
12.00
%
Citibank, N.A.
 
Documentation Agent
 
60,000,000


 
12.00
%
Branch Banking and Trust Company
 
Managing Agent
 
42,500,000


 
8.50
%
JPMorgan Chase Bank, N.A.
 
Managing Agent
 
42,500,000


 
8.50
%
Comerica Bank
 
Participant
 
30,000,000


 
6.00
%
Union Bank, N.A.
 
Participant
 
30,000,000


 
6.00
%
Synovus Bank
 
Participant
 
25,000,000


 
5.00
%
 
 
 
 
 
 
 
 
 
 
 
$
500,000,000


 
100.00
%






--------------------------------------------------------------------------------




SCHEDULE 1.1


LOAN PARTIES


1.
Colonial Properties Trust, an Alabama real estate investment trust (defined in
the Agreement as CLP),

is a Guarantor.





--------------------------------------------------------------------------------




SCHEDULE 2.3(m)


EXISTING LETTERS OF CREDIT


1.
Standby letter of credit issued in favor of Travelers Indemnity Company in the
stated amount of $1,140,000.00, LC No. 01OD03576;



2.
Standby letter of credit issued in favor of the City of Austin, Texas, in the
stated amount of $95,500.00, LC No. SM216985;



3.
Standby letter of credit issued in favor of the City of Gulf Shores, Alabama, in
the stated amount of $55,476.18, LC No. SM225638 ;



4.
Standby letter of credit issued in favor of St. Tammany Parish, Louisiana, in
the stated amount of $1,140,000.00, LC No. SM237942W;



5.
Standby letter of credit issued in favor of Target Corporation in the stated
amount of $2,702,963.00, LC No. IS0000496; and



6.
Standby letter of credit issued in favor of City of Huntsville, Alabama, in the
stated amount of $1,000,000.00, LC No. IS0005175.






--------------------------------------------------------------------------------




SCHEDULE 6.1(b)


OWNERSHIP STRUCTURE


PART I - SUBSIDIARIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jurisdiction of
 
Ownership
 
Type of Equity
 
Material
 
Excluded
Entity Name
 
Organization
 
Percentage
 
Interest
 
Subsidiary
 
Subsidiary
1755 Central Park Road Condominiums, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
2011 Lending LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Bham Lending LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Capri at Hunter's Creek Condominiums, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CMF 15 Portfolio LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CMF 7 Portfolio LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CMS/Colonial Multifamily Canyon Creek JV, LP
 
Delaware
 
100.00%
 
Limited Partnership Interest
 
No
 
No
Colonial Commercial Contracting LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Colonial Construction Services L.L.C
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Colonial Office Holdings LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Colonial Properties Services Limited Partnership
 
Delaware
 
100.00%
 
Limited Partnership Interest
 
No
 
No
Colonial Properties Services LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Colonial Properties Services, Inc. (CPSI)
 
Alabama
 
100.00%
 
Stock
 
No
 
No
Colonial/DPL JV, LLC
 
Alabama
 
85.00%
 
LLC Membership Interest
 
No
 
No
Cornerstone NC Operating LP
 
North Carolina
 
100.00%
 
Limited Partnership Interest
 
No
 
No
CP D'Iberville JV LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CP Nord du Lac JV, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
Yes
CPSI James Island LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI Mizner LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI Randall Park LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI St. Andrews LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI UCO LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI-UCO Cypress Village I, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI-UCO Cypress Village II, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
Yes
CPSI-UCO Cypress Village III, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI-UCO Grander, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI-UCO Spanish Oaks, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
CPSI-Winter Haven, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRIT - NC Three LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
Yes
CRIT Special II LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Bellevue LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP CPSI Nord du Lac Membership LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP CPSI Parkside Drive Membership, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Crescent Lane LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Huntsville TIC Investor I LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Huntsville TIC Investor II LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Huntsville TIC Investor III LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Twin Lakes LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP Valley Ranch LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP/CMS II, L.L.C.
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
CRLP/CMS, L.L.C.
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Deposit Waiver LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Forty Seven Canal Place, LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow 3, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow 4, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow 6, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow E, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow F, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow G, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Heathrow I, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Hebron Partners, LLC
 
Georgia
 
100.00%
 
LLC Membership Interest
 
No
 
No
Highway 31 Alabaster LLC
 
Alabama
 
90.00%
 
LLC Membership Interest
 
No
 
No
Highway 31 Alabaster Two LLC
 
Alabama
 
100.00%
 
LLC Membership Interest
 
No
 
No
Lanesboro at Heathrow LLC
 
Florida
 
100.00%
 
LLC Membership Interest
 
No
 
No
Merritt at Godley Station, LLC
 
Georgia
 
100.00%
 
LLC Membership Interest
 
No
 
No
Midtown Redevelopment Partners, LLC
 
North Carolina
 
99.00%
 
LLC Membership Interest
 
No
 
Yes
ML James Island Apartments LP
 
Georgia
 
100.00%
 
Limited Partnership Interest
 
No
 
No
Montecito James Island LLC
 
Delaware
 
98.00%
 
LLC Membership Interest
 
No
 
No
Montecito Mizner LLC
 
Delaware
 
98.00%
 
LLC Membership Interest
 
No
 
No
Montecito St. Andrews LLC
 
Delaware
 
98.00%
 
LLC Membership Interest
 
No
 
No
Parkside Drive LLC
 
Tennessee
 
100.00%
 
LLC Membership Interest
 
No
 
No
Regents Park LLC
 
Georgia
 
100.00%
 
LLC Membership Interest
 
No
 
No
St. Andrews Place Apartments, LLC
 
North Carolina
 
100.00%
 
LLC Membership Interest
 
No
 
No
St. Andrews Place II, LLC
 
North Carolina
 
100.00%
 
LLC Membership Interest
 
No
 
No
TA-Colonial Traditions LLC
 
Delaware
 
35%*
 
LLC Membership Interest
 
No
 
No
The Azur at Metrowest, LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
The Colonnade/CLP LLC
 
Delaware
 
97.56%
 
LLC Membership Interest
 
No
 
No
The Colonnade/CLP Management LLC
 
Delaware
 
100.00%
 
LLC Membership Interest
 
No
 
No
Timber Crest Apartments, LLC
 
North Carolina
 
100.00%
 
LLC Membership Interest
 
No
 
No
Trinity Commons Apartments, LLC
 
North Carolina
 
100.00%
 
LLC Membership Interest
 
No
 
No
Trinity Commons II, LLC
 
North Carolina
 
100.00%
 
LLC Membership Interest
 
No
 
No
Walkers Chapel Road LLC
 
Alabama
 
90.00%
 
LLC Membership Interest
 
No
 
No
Walkers Chapel Road Two, LLC
 
Alabama
 
90.00%
 
LLC Membership Interest
 
No
 
No
 
 
 
 
 
 
 
 
 
 
 
* On June 17, 2011 the Company purchased the outstanding note from the lender.
Therefore as of June 30, 2011 Colonial Grand at Traditions is consolidated in
the Company's financial statements.



PART II - UNCONSOLIDATED AFFILIATES
 
 
 
 
 
 
 
 
Name of Legal Entity
 
Type of Entity
 
Ownership Interest
600 Building Partners
 
General Partnership
 
33%
Belterra Investors LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio I, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio I, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio II, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio II, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio III, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio III, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Place Development LLC
 
LLC
 
10%
Colonial Polar BEK Mgmt Co
 
General Partnership
 
50%
CRLP Durham, LP
 
Limited Partnership
 
20%
CRLP Roswell, LP
 
Limited Partnership
 
20%
DRA/CLP 600 Townpark Office Orlando LLC
 
LLC
 
15%
DRA/CLP 901 Maitland Orlando LLC
 
LLC
 
15%
DRA/CLP Bayside Tampa LLC
 
LLC
 
15%
DRA/CLP Blue Lake Birmingham LLC
 
LLC
 
15%
DRA/CLP Colonnade Office LLC
 
LLC
 
15%
DRA/CLP Colonnade Retail LLC
 
LLC
 
15%
DRA/CLP Concourse Center Tampa LLC
 
LLC
 
15%
DRA/CLP CP Tampa LLC
 
LLC
 
15%
DRA/CLP Downtown Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP Esplanade Charlotte GP LLC
 
LLC
 
15%
DRA/CLP Esplanade Charlotte LP LLC
 
LLC
 
15%
DRA/CLP Esplanade LP
 
Limited Partnership
 
15%
DRA/CLP Heathrow Orlando 1000 LLC
 
LLC
 
15%
DRA/CLP Heathrow Orlando LLC
 
LLC
 
15%
DRA/CLP Independence Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP International Park Birmingham LLC
 
LLC
 
15%
DRA/CLP Office LLC
 
LLC
 
15%
DRA/CLP Peachtree Parking, LLC
 
LLC
 
15%
DRA/CLP Riverchase Center Birmingham LLC
 
LLC
 
15%
DRA/CLP The Peachtree Atlanta LLC
 
LLC
 
15%
DRA/CLP Townpark Office Orlando LLC
 
LLC
 
15%
DRA/CLP Townpark Retail Orlando LLC
 
LLC
 
15%
Highway 150, LLC
 
LLC
 
10%
McDowell - CRLP McKinney JV, LLC
 
LLC
 
25%
Parkside Drive Farragut, LLC
 
LLC
 
50%
Regents Park Phase II LLC
 
LLC
 
40%
Sam Ridley, LLC
 
LLC
 
50%
TRC Holdings LLC
 
LLC
 
50%






--------------------------------------------------------------------------------




SCHEDULE 6.1(f)


TITLE TO PROPERTIES; LIENS; TITLE INSURANCE


Property Name
 
Type
 
Entity Name or Property Owner
Traditions Land CRLP
 
ForSale
 
Colonial Realty Limited Partnership (CRLP)
47 Canal Place, LLC CRLP
 
ForSale
 
Forty Seven Canal Place, LLC
47 Canal Place
 
ForSale
 
Forty Seven Canal Place, LLC
Regents Park Phase II
 
ForSale
 
Regents Park Phase II LLC
Woodlands
 
ForSale
 
Colonial Properties Services, Inc. (CPSI)
CPSI-Cypress Village I
 
ForSale
 
CPSI-UCO Cypress Village I, LLC
CPSI-Cypress Village II
 
ForSale
 
CPSI-UCO Cypress Village II, LLC
CPSI-Cypress Vill. II(Villas)
 
ForSale
 
CPSI-UCO Cypress Village III, LLC
CPSI-Spanish Oaks
 
ForSale
 
CPSI-UCO Spanish Oaks, LLC
Centex Land
 
ForSale
 
CPSI Randall Park LLC
Randall Park Commercial
 
ForSale
 
CPSI Randall Park LLC
Metropolitan Midtown
 
ForSale
 
Midtown Redevelopment Partners, LLC
CPSI-Coscan Heathrow South
 
MultiFamily
 
Lanesboro at Heathrow LLC
CG at Research Park (Durham)
 
MultiFamily
 
CRLP Durham, LP
CG at Huntcliff
 
MultiFamily
 
CRLP Roswell, LP
CG at Edgewater I
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Liberty Park
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Heather Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Lakewood Ranch
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Madison
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Town Park(Lake Mary)
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Twin Lakes
 
MultiFamily
 
CRLP Twin Lakes LLC
CG at Town Park Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Silverado
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Silverado Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Trussville
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntleigh Woods
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Heathrow
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Ashford Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Quarry Oaks
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Arringdon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Berkeley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mount Vernon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at River Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at River Plantation
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Seven Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Sierra Vista
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Beverly Crest
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Patterson Place
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Round Rock
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bear Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Barrett Creek
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Onion Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Lake
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Crabtree Valley
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bellevue
 
MultiFamily
 
CRLP Bellevue LLC
CG at Ayrsley
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at McDaniel Farm
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Willow Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Shoal Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Chancellor Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Huntersville
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Huntersville Const
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Randal Park Const
 
MultiFamily
 
CPSI Randall Park LLC
CG at Scottsdale
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Shiloh
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Pleasant Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Oakbend
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at University Center
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cypress Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale South
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale North
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Inverness Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Godley Station I
 
MultiFamily
 
Merritt at Godley Station, LLC
CV at Godley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Matthews
 
MultiFamily
 
CRLP Crescent Lane LLC
CG at Matthews Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Cypress Village Rental
 
MultiFamily
 
CPSI-UCO Cypress Village II, LLC
CG at Riverchase Trails
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Enclave
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Brier Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Ashton Oaks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Desert Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hampton Preserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cornelius
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Wells Branch
 
Multifamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Palm Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Double Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Harbour Club
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Mill Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Glen Eagles I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Tradewinds
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Ashley Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Autumn Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CR at West Franklin
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Heatherwood
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Highland Hills
 
MultiFamily
 
CRIT – NC Three LLC
CV at Woodlake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greenbrier
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Deerfield
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Westchase
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Charleston Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Stone Point
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Pinnacle Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Pointe
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at West End
 
MultiFamily
 
CMF 15 Portfolio LLC
Remington Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Main Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Vista Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Grapevine I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at North Arlington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Canyon Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greystone
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Chase Gayton
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Autumn Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Legacy Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Timber Crest
 
MultiFamily
 
Timber Crest Apartments, LLC
CG at Trinity Commons
 
MultiFamily
 
Trinity Commons Apartments, LLC
 
 
 
 
Trinity Commons II, LLC
CG at Wilmington
 
MultiFamily
 
St. Andrews Place Apartments, LLC
 
 
 
 
St. Andrews Place II, LLC
CV at Waterford
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at South Tryon
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Valley Ranch
 
MultiFamily
 
CRLP Valley Ranch LLC
CV at Greentree
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hammocks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Marsh Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Quarterdeck
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Waters Edge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Windsor Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Belterra
 
MultiFamily
 
Belterra Investors LLC
Traditions JV
 
MultiFamily
 
TA-Colonial Traditions LLC
CG at Canyon Creek
 
MultiFamily
 
CMS/Colonial Multifamily Canyon Creek JV, LP
McKinney
 
MultiFamily
 
McDowell - CRLP McKinney JV, LLC
CV at Inverness I
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Inverness II & III
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Village at Beaver Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Commerce Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Reserve at Medical District
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Hebron
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Brier Falls
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Land Title Building
 
Office
 
600 Building Partners
Heathrow 4, LLC (CPSI)
 
Office
 
Heathrow 4, LLC
Metropolitian Plaza
 
Office
 
Midtown Redevelopment Partners, LLC
CC Brookwood Village
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Ravinia
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Town Park-Moreya
 
Office
 
Colonial Realty Limited Partnership (CRLP)
Heathrow E, LLC
 
Office
 
Heathrow E, LLC
Heathrow F, LLC
 
Office
 
Heathrow F, LLC
Heathrow 3 , LLC
 
Office
 
Heathrow 3, LLC
Heathrow G, LLC
 
Office
 
Heathrow G, LLC
Heathrow 6, LLC
 
Office
 
Heathrow 6, LLC
Heathrow I, LLC
 
Office
 
Heathrow I, LLC
Heathrow Oakmonte, LLC CRLP
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CP Tannehill (theater and outparcels)
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Tannehill
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
CP Huntsville
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Alabaster
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Highway 150 LLC
 
Retail
 
Highway 150, LLC
CP Craft Farms- Publix
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Metropolitan Midtown Retail
 
Retail
 
Midtown Redevelopment Partners, LLC
Colonial Brookwood Village
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Colonial Brookwood Village Sl
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
CP Smyrna
 
Retail
 
Sam Ridley, LLC
CP Nord du Lac
 
Retail
 
CP Nord du Lac JV, LLC
Burnt Store Outparcels
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Bluerocke TIC I
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Northrop Grumman
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 1
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 2
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Research Place
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Bluerocke TIC II
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1500
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1525
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
DRS
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 1
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 2
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 3
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 4 & 6
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Bluerocke TIC III
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Regions/Amsouth Center
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 3
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 4
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
The Peachtree, LLC
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
The Peachtree JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Peachtree Units 1125 & 1400 JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Colonnade, LLC
 
Office
 
DRA/CLP Colonnade Office LLC
3500 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3700 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3800 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
Riverchase Center, LLC
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2100 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2200 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2300 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
International Park, LLC
 
Office
 
DRA/CLP International Park Birmingham LLC
1800 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
1900 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
Colonial Plaza, LLC
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
Colonial Plaza JV
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
One Independence Plaza, LLC
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC
One Independence Plaza JV
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC
Colonial Center at Blue Lake,
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Colonial Center at Blue LakeJV
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Esplanade, LLC
 
Office
 
DRA/CLP Esplanade LP
Esplanade JV
 
Office
 
DRA/CLP Esplanade LP
CC TownPark, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 100 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 200 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 300 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office Over Retail JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
901 Maitland, LLC
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
901 Maitland JV
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
HIBC Building, LLC
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 300 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 400 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 701 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 801 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 901 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 1001 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
Concourse Center, LLC
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg I JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg II JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg III JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg IV JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Colonial Place, LLC
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place 1 JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place II JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Center Bayside, LLC
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside I JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside II JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Research Office Park, LLC
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 3 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 4 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
CC Townpark 600, LLC
 
Office
 
DRA/CLP 600 Townpark Office Orlando LLC
HIBC 1000, LLC
 
Office
 
DRA/CLP Heathrow Orlando 1000 LLC
Shops at Colonnade, LLC
 
Retail
 
DRA/CLP Colonnade Retail LLC
CP Town Park Retail, LLC
 
Retail
 
DRA/CLP Townpark Retail Orlando LLC










--------------------------------------------------------------------------------




SCHEDULE 6.1(g)


EXISTING INDEBTEDNESS


Property
 
% Own
 
Amount
 
Secured/Unsecured
Multifamily:
 
 
 
 
 
 
CV at Timber Crest
 
 
 
$12,776,268
 
Secured
CG at Trinity Commons
 
 
 
30,243,694
 
Secured
CG at Wilmington
 
 
 
26,869,845
 
Secured
CG at Godley Station I
 
 
 
15,659,329
 
Secured
CV at Matthews
 
 
 
14,381,415
 
Secured
CG at Canyon Creek
 
 
 
15,171,827
 
Secured
Belterra
 
10%
 
1,948,291
 
Secured
CG at Research Park (Durham)
 
20%
 
4,304,020
 
Secured
CG at Huntcliff
 
20%
 
4,995,492
 
Secured
CG at Liberty Park
 
 
 
16,702,589
 
Secured
CG at Mallard Creek
 
 
 
14,646,982
 
Secured
CG at Heathrow
 
 
 
19,298,813
 
Secured
CV at Quarry Oaks
 
 
 
25,145,033
 
Secured
CG at Arringdon
 
 
 
18,104,424
 
Secured
CG at Mount Vernon
 
 
 
14,364,100
 
Secured
CV at Sierra Vista
 
 
 
10,215,170
 
Secured
CG at Beverly Crest
 
 
 
14,521,257
 
Secured
CG at Patterson Place
 
 
 
14,395,531
 
Secured
CG at Round Rock
 
 
 
22,944,843
 
Secured
CG at Bear Creek
 
 
 
22,567,667
 
Secured
CG at Mallard Lake
 
 
 
16,532,859
 
Secured
CG at Crabtree Valley
 
 
 
9,869,425
 
Secured
CV at Willow Creek
 
 
 
24,767,857
 
Secured
CV at Shoal Creek
 
 
 
21,373,278
 
Secured
CG at Shiloh
 
 
 
28,539,612
 
Secured
CV at Oakbend
 
 
 
20,304,614
 
Secured
CV at West End
 
 
 
11,818,165
 
Secured
CG at Edgewater I
 
 
 
26,456,000
 
Secured
CG at Madison
 
 
 
21,473,000
 
Secured
CG at Town Park(Lake Mary)
 
 
 
31,434,000
 
Secured
CG at River Oaks
 
 
 
11,147,000
 
Secured
CG at Seven Oaks
 
 
 
19,774,000
 
Secured
CG at Barrett Creek
 
 
 
18,378,000
 
Secured
CG at Huntersville
 
 
 
14,165,000
 
Secured
CV at Greystone
 
 
 
13,532,000
 
Secured
CG at Bellevue
 
 
 
22,400,000
 
Secured
CV at Twin Lakes
 
 
 
25,400,000
 
Secured
CG at Valley Ranch
 
 
 
25,400,000
 
Secured
CG at Brier Creek
 
 
 
23,887,781
 
Secured
 
 
 
 
 
 
 
Office:
 
 
 
 
 
 
Land Title Building
 
33%
 
192,762
 
Secured
Bluerock JV
 
10%
 
10,754,000
 
Secured
DRA Office JV
 
15%
 
102,206,628
 
Secured
 
 
 
 
 
 
 
Retail:
 
 
 
 
 
 
Highway 150 LLC
 
10%
 
1,542,499
 
Secured
CP Smyrna
 
50%
 
12,818,666
 
Secured
DRA/CLP Retail JV
 
15%
 
9,079,460
 
Secured
 
 
 
 
 
 
 
Corporate:
 
 
 
 
 
 
Unsecured Term Loan - Notes Payable*
 
 
 
250,000,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 8/02
 
 
 
80,000,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 8/02-Discount
 
 
 
(61,793)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03
 
 
 
99,500,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03-Discount
 
 
 
(18,154)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/04-Discount
 
 
 
—
 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04
 
 
 
192,215,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04-Discount
 
 
 
(293,451)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05
 
 
 
184,981,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05-Discount
 
 
 
(399,503)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06
 
 
 
75,246,000
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06-Discount
 
 
 
(103,228)
 
Unsecured
Line of Credit (under Existing Credit Agreement - current balance)
 
 
 
184,000,000
 
Unsecured
Line of Credit - Competitive Bid Options
 
 
 
—
 
 
 
 
 
 
 
 
 
Contingent Liabilities:
 
 
 
 
 
 
 
 
 
 
 
 
 
Guaranty of Hwy 150 (CP Hoover)
 
 
 
1,000,000
 
 
 
 
 
 
 
 
 
Limited guaranty in the amount of $1Million on indebtedness in the appoximate
amount of $15.7 million, which is collateralized by Colonial Promenade Hoover
retail property
 
 
 
 
 
 
 
*Colonial Properties Trust has provided an unlimited guaranty of the obligations
of Colonial Realty Limited Partnership, the borrower in connection with the
Unsecured Term Loan in the principal amount of $250,000,000.00 set forth in the
Corporate Indebtedness section above. The disclosure of this guaranty obligation
herein is for informational purposes only and with the express understanding
that such disclosure does not create or represent that such contingent
obligation is in addition to or duplicative of the $250,000,000.00 Unsecured
Term Loan set forth above.
 
 
 
 
 
 
 
Letters of Credit:
 
 
 
 
 
 
Corp Insurance
 
 
 
1,140,000
 
 
City of Austin
 
 
 
95,500
 
 
City of Gulf Shores
 
 
 
55,476
 
 
St. Tammany Parish
 
 
 
1,140,000
 
 
Target Corp.
 
 
 
2,702,963
 
 
Huntsville
 
 
 
1,000,000
 
 
 
 
 
 
 
 
 
Total Indebtedness
 
 
 
$1,914,703,006
 
 






--------------------------------------------------------------------------------




SCHEDULE 6.1(i)


LITIGATION


None







--------------------------------------------------------------------------------




SCHEDULE 6.1(k)


FINANCIAL STATEMENTS


None







--------------------------------------------------------------------------------






SCHEDULE 6.1(p)


ENVIRONMENTAL MATTERS


None





--------------------------------------------------------------------------------




SCHEDULE 6.1(y)


UNENCUMBERED ASSETS


PROPERTY
 
METROPOLITAN STATISTICAL AREA
 
 
 
 
 
MULTIFAMILY
 
 
 
Ashley Park
 
Richmond - MSA
 
CG at Ashton Oaks
 
Austin - MSA
 
Autumn Hill
 
Charlottesville - MSA
 
CG at Autumn Park
 
Greensboro - MSA
 
CG at Ayrsley
 
Charlotte - MSA
 
CG at Berkeley Lake
 
Atlanta - MSA
 
CG at Cypress Cove
 
Charleston - MSA
 
CG at Desert Vista
 
Las Vegas - MSA
 
CG at Hammocks
 
Savannah - MSA
 
CG at Heather Glen
 
Orlando - MSA
 
CG at Inverness Commons
 
Phoenix - MSA
 
CG at Lakewood Ranch
 
Sarasota - MSA
 
CG at Legacy Park
 
Charlotte - MSA
 
CG at Matthews Commons
 
Charlotte - MSA
 
CG at McDaniel Farm
 
Atlanta - MSA
 
CG at OldTown Scottsdale North
 
Phoenix - MSA
 
CG at OldTown Scottsdale South
 
Phoenix - MSA
 
CG at Onion Creek
 
Austin - MSA
 
CG at Pleasant Hill
 
Atlanta - MSA
 
CG at Quarterdeck
 
Charleston - MSA
 
CG at River Plantation
 
Atlanta - MSA
 
CG at Riverchase Trails
 
Birmingham - MSA
 
CG at Scottsdale
 
Phoenix - MSA
 
CG at Silverado
 
Austin - MSA
 
CG at Silverado Reserve
 
Austin - MSA
 
CG at Town Park Reserve
 
Orlando - MSA
 
CG at University Center
 
Charlotte - MSA
 
CR at West Franklin
 
Richmond - MSA
 
CV at Ashford Place
 
Mobile - MSA
 
CV at Canyon Hills
 
Austin - MSA
 
CV at Chancellor Park
 
Charlotte - MSA
 
CV at Charleston Place
 
Charlotte - MSA
 
CV at Chase Gayton
 
Richmond - MSA
 
CV at Deerfield
 
Raleigh - MSA
 
CV at Godley Lake
 
Savannah - MSA
 
CV at Grapevine I & II
 
Dallas/Fort Worth - MSA
 
CV at Greenbrier
 
Washington DC - MSA
 
CV at Greentree
 
Savannah - MSA
 
CV at Hampton Glen
 
Richmond - MSA
 
CV at Hampton Pointe
 
Charleston - MSA
 
CV at Harbour Club
 
Norfolk - MSA
 
CV at Highland Hills
 
Raleigh - MSA
 
CV at Huntington
 
Savannah - MSA
 
CV at Huntleigh Woods
 
Mobile - MSA
 
CV at Inverness I
 
Birmingham - MSA
 
CV at Inverness II & III
 
Birmingham - MSA
 
CV at Main Park
 
Dallas/Fort Worth - MSA
 
CV at Marsh Cove
 
Savannah - MSA
 
CV at Mill Creek
 
Winston-Salem - MSA
 
CV at North Arlington
 
Dallas/Fort Worth - MSA
 
CV at Pinnacle Ridge
 
Asheville - MSA
 
CV at South Tryon
 
Charlotte - MSA
 
CV at Stone Point
 
Charlotte - MSA
 
CV at Tradewinds
 
Norfolk - MSA
 
CV at Trussville
 
Birmingham - MSA
 
CV at Vista Ridge
 
Dallas/Fort Worth - MSA
 
CV at Waterford
 
Richmond - MSA
 
CV at Waters Edge
 
Charleston - MSA
 
CV at Westchase
 
Charleston - MSA
 
CV at Windsor Place
 
Charleston - MSA
 
CV at Woodlake
 
Raleigh - MSA
 
Cypress Village Rental
 
Gulf Shores - MSA
 
Enclave
 
Charlotte - MSA
 
Glen Eagles I & II
 
Winston-Salem - MSA
 
Heatherwood
 
Charlotte - MSA
 
Remington Hills
 
Dallas/Fort Worth - MSA
 
CG at Wells Branch
 
Austin - MSA
 
CG at Cornelius
 
Charlotte - MSA
 
CG at Palm Vista
 
Las Vegas - MSA
 
CV at Beaver Creek
 
Raleigh - MSA
 
CG at Commerce Park
 
Charleston - MSA
 
CR at Medical District
 
Dallas/Fort Worth - MSA
 
CG at Hebron
 
Dallas/Fort Worth - MSA
 
Colonial Grand at Brier Falls
 
Raleigh - MSA
 
 
 
 
 
RETAIL
 
 
 
Colonial Brookwood Village
 
Birmingham - MSA
 
Metropolitan Midtown Retail
 
Charlotte - MSA
 
CP Alabaster
 
Birmingham - MSA
 
CP Tannehill
 
Birmingham - MSA
 
CP Craft Farms- Publix
 
Gulf Shores - MSA
 
CP Nord du Lac
 
New Orleans - MSA
 
 
 
 
 
OFFICE
 
 
 
CC Brookwood Village
 
Birmingham - MSA
 
Metropolitian Plaza
 
Charlotte - MSA
 
CC Ravinia
 
Atlanta - MSA
 
 
 
 
 
CIP
 
 
 
CG at Double Creek
 
Austin - MSA
 
CG at Hampton Preserve
 
Tampa - MSA
 
CG at Lake Mary (Phase I)
 
Orlando - MSA
 
CP Hunstville (Phase I)
 
Huntsville - MSA
 










--------------------------------------------------------------------------------




SCHEDULE 6.1(ee)


EMINENT DOMAIN


None









--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]2 Select as appropriate. hereunder
are several and not joint.]3 Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


________________________________
[Assignor [is] [is not] a Defaulting Lender]        
        
_______________________
1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
2 Select as appropriate.
    3 Include bracketed language if there are either multiple Assignors or
multiple Assignees.

141

--------------------------------------------------------------------------------




2.    Assignee[s]:        ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.    Borrower:        Colonial Realty Limited Partnership


4.    Administrative Agent:    Wells Fargo Bank, National Association, as
Administrative Agent under the
Credit Agreement


5.    Credit Agreement:    That certain Credit Agreement dated as of March 30,
2012, by and among
Colonial Realty Limited Partnership, the financial institutions party thereto
together with their assignees under Section 12.5. thereof, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto.


6.     Assigned Interest[s]:
Assignor[s]
Assignee[s]
Facility Assigned 4
Aggregate Amount of Commitment/Loans for all Lenders 5
Amount of Commitment/
Loans Assigned 6
Percentage Assigned of Commitment/
Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.    Trade Date:        ______________] 7 


[Page break]
































_______________________
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.
5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
7 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

A-1

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:



































A-2

--------------------------------------------------------------------------------




[Consented to and] 8


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Title:


[Consented to:] 9


[Colonial Realty Limited Partnership]




By: ________________________________
Title:


[Consented to:] 10


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:










































_______________________
8 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
9 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
10 To be added only if the consent of the other parties is required by the terms
of the Credit Agreement.

A-3

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND Assumption


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.5.(b) of the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (vii) if such
Assignee is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



A-4

--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to such Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



A-5

--------------------------------------------------------------------------------




EXHIBIT B
CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of March 30,
2012, by and among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), and the parties executing this agreement as
Guarantors (such parties are hereinafter referred to collectively as the
“Guarantors”; the Borrower and the Guarantors are sometimes hereinafter referred
to individually as a “Contributing Party” and collectively as the “Contributing
Parties”).
WHEREAS, pursuant to that certain Credit Agreement dated as of March 30, 2012,
by and among Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), the Administrative Agent and the Lenders
have, among other things, agreed to extend financial accommodations to the
Borrower;
WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that the Guarantors execute and deliver that certain Guaranty,
dated of even date herewith (as amended, restated, supplemented, or otherwise
modified from time to time. the “Guaranty”);
WHEREAS, pursuant to the Guaranty, Guarantors have jointly and severally agreed
to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);
WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Guarantor, or
(ii) each Guarantor is the owner, directly or indirectly of a substantial amount
of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Administrative Agent and
the Lenders through their collective efforts; and
WHEREAS, Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter into the Guaranty, it is agreed as follows:
1.    Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
2.    Contribution. To the extent that a Contributing Party shall, under the
Guaranty, make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall be liable hereunder for
contribution, indemnification, subrogation or reimbursement with respect to any
Guarantor Payment for any amounts in excess of the “Allocable Amount” (as
defined herein) for such Contributing Party.

B-1

--------------------------------------------------------------------------------




As of any date of determination, the “Allocable Amount” (as defined herein) of
each Contributing Party shall be equal to the maximum amount of liability which
could be asserted against such Contributing Party hereunder with respect to the
applicable Guarantor Payment without (i) rendering such Contributing Party
“insolvent” within the meaning of Section 101(32) of the Federal Bankruptcy Code
(the “Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer
Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws (the “Allocable Amount”).
3.    No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of the Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of Guarantors to which such contribution and indemnification is owing.
4.    Effectiveness. This Agreement shall become effective upon its execution by
each of the parties hereto and shall continue in full force and effect and may
not be amended, terminated or otherwise revoked by any Contributing Party until
all of the Guaranteed Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America) and discharged and the Credit
Agreement and financing arrangements evidenced and governed by the Credit
Agreement shall have been terminated, except as to any Guarantor upon its
release from the Guaranty under the terms of the Credit Agreement or as approved
by all of the Lenders. Each Contributing Party agrees that if, notwithstanding
the foregoing, such Contributing Party shall have any right under applicable law
to terminate or revoke this Agreement, and such Contributing Party shall attempt
to exercise such right, then such termination or revocation shall not be
effective until a written notice of such revocation or termination, specifically
referring hereto and signed by such Contributing Party, is actually received by
each of the other Contributing Parties and by the Administrative Agent at its
notice address set forth in the Credit Agreement. Such notice shall not affect
the right or power of any Contributing Party to enforce rights arising prior to
receipt of such written notice by each of the other Contributing Parties and the
Administrative Agent. If any Lender or the Administrative Agent grants
additional loans or financial accommodations to Borrower or takes other action
giving rise to additional Guaranteed Obligations after any Contributing Party
has exercised any right to terminate or revoke this Agreement but before the
Administrative Agent receives such written notice, the rights of the other
Contributing Parties to contribution and indemnification hereunder in connection
with any Guarantor Payments made with respect to such loans or Guaranteed
Obligations shall be the same as if such termination or revocation had not
occurred.
5.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to the
conflict of laws rules of any jurisdiction).
6.    Third Party Beneficiary. The Contributing Parties agree that
Administrative Agent has a valid interest in the terms of this Agreement
pursuant to the Credit Agreement and Guaranty. The Contributing Parties further
agree that until all Obligations and Guaranteed Obligations of the Contributing
Parties under the Credit Agreement and Guaranty are fully performed and the
Credit Agreement has terminated in accordance with its terms, Administrative
Agent shall be an express third party beneficiary of this Agreement

B-2

--------------------------------------------------------------------------------




with the right to enforce the terms and provisions hereof.
7.    Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving the Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.



















































































B-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.


 
BORROWER:
 
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: Colonial Properties Trust, its sole General Partner
 
 
 
 
 
By:______________________________
 
 
Name:_________________________
 
 
Title:__________________________
 
 
[SEAL]
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
COLONIAL PROPERTIES TRUST, an Alabama trust
 
 
 
 
 
By:______________________________
 
 
Name:_________________________
 
 
Title:__________________________
 
 
[SEAL]
 
 
 
 
 
[Insert Other Guarantors]
 








B-4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF BID RATE NOTE


FOR VALUE RECEIVED, the undersigned, COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of ________________ (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), at 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
aggregate unpaid principal amount of Bid Rate Loans made by the Lender to the
Borrower under the Credit Agreement (as defined herein), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Bid Rate Loan, at such office at the rates
and on the dates provided in the Credit Agreement.


The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note (this “Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Bid Rate Loans made by the
Lender.


This Note is one of the “Bid Rate Notes” referred to in the Credit Agreement
dated as of March 30, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof, the Administrative Agent, and the other parties thereto, and evidences
Bid Rate Loans made by the Lender thereunder. Terms used but not otherwise
defined in this Note have the respective meanings assigned to them in the Credit
Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.








[Signature on next page]

C-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.




 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: Colonial Properties Trust, its sole General Partner
 
 
 
 
 
By:______________________________
 
 
Name:____________________________
 
 
Title:_____________________________
 
 
[SEAL]
 

                    

















































































C-2

--------------------------------------------------------------------------------




SCHEDULE OF BID RATE LOANS




This Bid Rate Note evidences Bid Rate Loans made under the within-described
Credit Agreement to the Borrower, on the dates, in the principal amounts,
bearing interest at the rates and maturing on the dates set forth below, subject
to the payments and prepayments of principal set forth below:




Date of
Loan
Principal Amount of
Loan


Interest
Rate
Maturity
Date of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By




C-3

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF designation AGREEMENT




THIS designation AGREEMENT (the “Agreement”) dated as of [____] by and among
[____] (the “Designating Lender”), [____] (the “Designated Lender”), and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).


WHEREAS, the Designating Lender is a Lender under that certain Credit Agreement
dated as of March 30, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Colonial
Properties Limited Partnership, a Delaware limited partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto;


WHEREAS, pursuant to Section 12.5.(g), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and


WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.


Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 11.6. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.


Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.

D-1

--------------------------------------------------------------------------------




Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.


Section 5. Appointment of Designating Lender as Attorney‑In‑Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender's agent
and attorney‑in‑fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender's behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender's behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.


Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).


Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make

D-2

--------------------------------------------------------------------------------




Bid Rate Loans as a Lender pursuant to Section 2.2. of the Credit Agreement and
the rights and obligations of a Lender related thereto; provided, however, that
the Designated Lender shall not be required to make payments with respect to
such obligations except to the extent of excess cash flow of the Designated
Lender which is not otherwise required to repay obligations of the Designated
Lender which are then due and payable. Notwithstanding the foregoing, the
Designating Lender, as agent for the Designated Lender, shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designated Lender and the Designating Lender
with respect to the Credit Agreement.


Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender's gross negligence or willful misconduct.


Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.


Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.




[Signatures on Following Page]





















D-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.


Effective Date:
[____]





DESIGNATING LENDER:


[Name of Designating Lender]




By:__________________________________    
Name:_____________________________    
Title:______________________________    




Designated Lender:


[Name of Designated Lender]




By:__________________________________    
Name:_____________________________    
Title:______________________________    




Accepted as of the date first written above.


Administrative Agent:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:______________________________    
Name:__________________________    
Title:___________________________    





D-4

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF GUARANTY
THIS GUARANTY (this “Guaranty”) dated as of March 30, 2012, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of a Joinder Agreement (all
of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders (as defined herein) under that certain Credit Agreement
dated as of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Colonial
Realty Limited Partnership, a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for the benefit of itself, the Issuing Bank, Swingline Lender, and the
Lenders (the Administrative Agent, Issuing Bank, Swingline Lender, and the
Lenders, each individually a “Credit Party”, and collectively, the “Credit
Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Guarantor, or
(ii) each Guarantor is the owner, directly or indirectly of a substantial amount
of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower's obligations to the Credit Parties on the
terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Credit Party under or
in connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and all
Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys' fees and other amounts payable to any Credit Party thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys' fees and disbursements, that are
incurred by the Credit Parties in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (d)

E-1

--------------------------------------------------------------------------------




all other Obligations.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against Borrower, any other Guarantor or
any other Person or commence any suit or other proceeding against Borrower, any
other Guarantor or any other Person in any court or other tribunal; (b) to make
any claim in a liquidation or bankruptcy of Borrower, any other Guarantor or any
other Person; or (c) to make demand of Borrower, any other Guarantor or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by a Credit Party which may secure any of the Guarantied
Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(c)    any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral, if any, securing any of the Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
(e)    any act or failure to act by Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor's subrogation rights, if any,
against Borrower to recover payments made under this Guaranty;
(f)    any nonperfection or impairment of any security interest or other Lien,
if any, on any collateral, if any, securing in any way any of the Obligations;



E-2

--------------------------------------------------------------------------------




(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;
(h)    any statute of limitations in any action hereunder or for the collection
of the Notes or for the payment or performance of the Guarantied Obligations;
(i)    the incapacity or lack of authority of Borrower or any other person or
entity, or the failure of any Credit Party to file or enforce a claim against
the estate (either in administration, bankruptcy or in any other proceeding) of
Borrower or any Guarantor or any other person or entity;
(j)    the dissolution or termination of existence of Borrower, any Guarantor or
any other Person;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of Borrower or any other Person;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other person, or any of Borrower's or any Guarantor's or
any other Person's or entity's properties or assets;
(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;
(n)    the failure of a Credit Party to give notice of the existence, creation
or incurring of any new or additional indebtedness or obligation or of any
action or nonaction on the part of any other person whomsoever in connection
with any Guarantied Obligation;
(o)    any failure or delay of a Credit Party to commence an action against
Borrower or any other Person, to assert or enforce any remedies against Borrower
under the Notes or the Loan Documents, or to realize upon any security, if any;
(p)    any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower, any other
Person or the Properties or any of the improvements located thereon, whether
such facts materially increase the risk to Guarantors or not;
(q)    failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;
(r)    failure to make or give notice of presentment and demand for payment of
any of the indebtedness or performance of any of the Guarantied Obligations;
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;
(t)    except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which Guarantors might otherwise be entitled;
(u)    any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;
(v)    the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Notes or the Loan Documents;

E-3

--------------------------------------------------------------------------------




(w)    any transfer by Borrower or any other Person of all or any part of the
security, if any, encumbered by the Loan Documents; or
(x)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors or the Borrower might otherwise
be entitled or any other circumstances which might otherwise constitute a
discharge of a Guarantor (other than indefeasible payment in full or as to a
Guarantor, a release of such Guarantor pursuant to and as provided in the Credit
Agreement or as approved by all of the Lenders), it being the intention that the
obligations of Guarantors hereunder are absolute, unconditional and irrevocable.
Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral, if any,
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against
Borrower, any other Guarantor or any other Person; and (e) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Administrative Agent shall elect.
Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.
Section 6.    Covenants. Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Credit Agreement or
any of the other Loan Documents as if the same were more fully set forth herein.
Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 8.     Inability to Accelerate. If the Credit Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Credit Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.
Section 9.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including Borrower or a trustee in bankruptcy for Borrower),
then and in such event each Guarantor agrees that any such judgment,

E-4

--------------------------------------------------------------------------------




decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Credit Parties for the amounts so repaid or recovered to the same extent as
if such amount had never originally been paid to such Credit Party.
Section 10.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against Borrower in respect of any liability of Guarantors to Borrower or, in
proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of Borrower or the benefit of any
other security for any obligation hereby guaranteed which, now or hereafter, any
Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against Borrower, whether at law or in
equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against Borrower for reimbursement of any such payments.
In connection with the foregoing, Guarantors expressly waive any and all rights
of subrogation to the Credit Parties against Borrower, and Guarantors hereby
waive any rights to enforce any remedy which a Credit Party may have against
Borrower and any rights to participate in any collateral for Borrower's
obligations under the Loan Documents. Guarantors hereby subordinate any and all
indebtedness of Borrower now or hereafter owed to Guarantors to all indebtedness
of Borrower to the Credit Parties, and agree with the Credit Parties that (a)
Guarantors shall not demand or accept any payment from Borrower on account of
such indebtedness, provided that, without modifying any limitations on
Indebtedness in the Credit Agreement, Guarantor shall be entitled to receive and
retain payments of indebtedness made from Borrower to Guarantor so long as no
Default or Event of Default shall exist at the time of such payment and no
Default or Event of Default shall occur as a result of any such payment, (b)
Guarantors shall not claim any offset or other reduction of Guarantors'
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take any action to obtain any interest in any of the security described in
and encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if a Credit Party so requests, such indebtedness shall be
collected, enforced and received by Guarantors as trustee for the Credit Parties
and be paid over to the Credit Parties on account of the indebtedness of
Borrower to the Credit Parties, but without reducing or affecting in any manner
the liability of Guarantors under the other provisions of this Guaranty except
to the extent the principal amount of such outstanding indebtedness shall have
been reduced by such payment.
Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Administrative Agent
subject to receipt of the prior written consent of the Administrative Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and

E-5

--------------------------------------------------------------------------------




all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by such Credit Party or any
affiliate of such Credit Party, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Promptly following any such
set-off, the Administrative Agent shall notify the applicable Guarantor thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.
Section 13.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor's properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor's properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of Borrower guaranteed hereby, and to collect
and receive any moneys or other property payable or deliverable on any such
claim. Guarantors covenant and agree that upon the commencement of a voluntary
or involuntary bankruptcy proceeding by or against Borrower, Guarantors shall
not seek a supplemental stay or otherwise pursuant to 11 U.S.C. §105 or any
other provision of the Bankruptcy Reform Act of 1978, as amended (the
“Bankruptcy Code”), or any other debtor relief law (whether statutory, common
law, case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of the Credit Parties to enforce any rights of such
Person against Guarantors by virtue of this Guaranty or otherwise. If a Credit
Party is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Credit Parties shall be entitled to receive
from each Guarantor, upon demand therefor, the sums which otherwise would have
been due had such demand or acceleration occurred.
Section 14.    Additional Guarantors; Release of Guarantors. Section 7.12 of the
Credit Agreement provides that certain Subsidiaries must become Guarantors by,
among other things, executing and delivering to Administrative Agent a Joinder
Agreement. Any Subsidiary which executes and delivers to the Administrative
Agent a Joinder Agreement shall be a Guarantor for all purposes hereunder. Under
certain circumstances described in Section 7.12(b) of the Credit Agreement,
certain Subsidiaries may obtain from the Administrative Agent a written release
from this Guaranty pursuant to the provisions of such section, and upon
obtaining such written release, any such Subsidiary shall no longer be a
Guarantor hereunder. Each other Guarantor consents and agrees to any such
release and agrees that no such release shall affect its obligations hereunder.
Section 15.     Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Credit Parties that in any Proceeding, such
Guarantor's maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Credit Parties) to
be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Credit Parties)

E-6

--------------------------------------------------------------------------------




shall be determined in any such Proceeding are referred to as the “Avoidance
Provisions”. Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Credit Parties that would not otherwise be available to
such Person under the Avoidance Provisions.
Section 16.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
Section 17.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 18.    WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR THE FEE
LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, ANY GUARANTOR, OR ANY CREDIT
PARTY OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE GUARANTORS THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY OTHER CREDIT PARTY, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT, THE FEE
LETTER OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION

E-7

--------------------------------------------------------------------------------




OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 19.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.
Section 20.    Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
Section 21.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all the other Obligations and the termination or cancellation of
the Credit Agreement in accordance with its terms.
Section 22.    Successors and Assigns. Each reference herein to the
Administrative Agent or the other Credit Parties shall be deemed to include such
Person's respective successors and assigns in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor's permitted successors and assigns, upon whom
this Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative

E-8

--------------------------------------------------------------------------------




Agent or any Lender to any Eligible Assignee or Participant (or any prospective
Eligible Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
Section 23.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 24.    Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.
Section 25.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.
Section 26.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender, at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.
Section 27.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 28.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 29.    Limitation of Liability. Neither the Administrative Agent, any
other Credit Party nor any Affiliate, officer, director, employee, attorney, or
agent of such Persons, shall have any liability with respect to, and each
Guarantor hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by a Guarantor in connection with, arising out of, or in any way
related to, this Guaranty or any of the other Loan Documents, or any of the
transactions contemplated by this Guaranty, the Credit Agreement or any of the
other Loan Documents. Each Guarantor hereby waives, releases, and agrees not to
sue the Administrative Agent, any other Credit Party or any of such Person's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.



E-9

--------------------------------------------------------------------------------




Section 30.     Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.
Section 31.     Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
[Signatures Begin on Next Page]

















































E-10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
under seal as of the date and year first written above.


 
GUARANTOR:


COLONIAL PROPERTIES TRUST, an Alabama trust






By:_______________________________
Name:_______________________________
Title:_______________________________
[SEAL]

                            
 
[Insert Other Guarantors]








E-11

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of ____________, ____, executed and delivered by
___________________, a ___________ (the “New Subsidiary”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined herein) under that certain
Credit Agreement dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Colonial Realty Limited Partnership, a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for the benefit of itself, the Issuing Bank, Swingline
Lender, and the Lenders (the Administrative Agent, Issuing Bank, Swingline
Lender, and the Lenders, each individually a “Credit Party”, and collectively,
the “Credit Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower's obligations to the Credit
Parties on the terms and conditions contained herein; and
WHEREAS, the New Subsidiary's execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
Section 1.    Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of March 30, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by Colonial Properties Trust, an Alabama trust, and each other Person a
party thereto in favor of the Credit Parties and assumes all obligations,
representations, warranties, covenants, terms, conditions, duties and waivers of
a “Guarantor” thereunder, all as if the New Subsidiary had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Subsidiary hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

F-1

--------------------------------------------------------------------------------




(b)    makes to the Credit Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2.    Joinder to Contribution Agreement. The New Subsidiary hereby
agrees that it is a “Guarantor” under that certain Contribution Agreement dated
as of March 30, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Agreement”), made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.
Section 3.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 4.    Further Assurances. The New Subsidiary agrees to execute and
deliver such other instruments and documents and take such other action, as the
Administrative Agent may reasonably request, in connection with the transactions
contemplated by this Joinder Agreement.
Section 5.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
(Signatures on next Page)











































F-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
 
[NEW SUBSIDIARY]
By:________________________________
Name:______________________________
Title:_______________________________


[SEAL]
Address for Notices:
c/o Colonial Properties Trust
Colonial Plaza, Suite 750
2101 Sixth Avenue North
Birmingham, Alabama 35203
Attention:  Jerry A. Brewer
Telecopy Number: (205) 250-8890
Telephone Number: (205) 250-8700
Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent


By:____________________________
Name:__________________________
Title:___________________________
 








F-3

--------------------------------------------------------------------------------




EXHIBIT G
NOTICE OF BORROWING


___________, 201_
Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Gentlemen:
Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Borrower hereby requests that the Lenders make Revolving Loans to the Borrower
pursuant to Section 2.1.(b) of the Credit Agreement in the amount of
$______________.
A.    Base Rate Loan:
1.    Amount of Base Rate Loan:     $___________
2.    Proposed Date of Base Rate Loan    ___________
B.    LIBOR Loan:
1.    Amount of LIBOR Loan:     $___________
2.    Proposed Date of new LIBOR Loan:    $___________
[Check one box only]
3.    Interest Period for new LIBOR Loan:    
o 1 month
o 3 months
o 6 months


The proceeds of this borrowing of the Revolving Loans will be used for: [____].
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and immediately after giving effect thereto, (a) no Default or
Event of Default exists or shall exist and no violation of the limits described
in Section

G-1

--------------------------------------------------------------------------------




2.15. of the Credit Agreement would occur, and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in Article
V. of the Credit Agreement will have been satisfied at the time such Revolving
Loan is made.
Sincerely,




 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
By:Colonial Properties Trust, its sole General Partner


By:_____________________________
Name:__________________________
Title:___________________________










G-2

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE OF CONTINUATION
____________, 201_


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Ladies and Gentlemen:
Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:
1.    The proposed date of such Continuation is _______________, _____.
2.    The aggregate principal amount of the Loans subject to the requested
Continuation is $__________________ and was originally borrowed by the Borrower
on ______________, 201__.
3.    The portion of such principal amount subject to such Continuation is
$____________________.
4.    The current Interest Period for each of the Loans subject to such
Continuation ends on ____________________, 201__.
5.    The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:
Interest Period
o 1 month                [check one box only]
o 3 months
o 6 months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
exists or shall exist and no violation of the limits described in Section 2.15.
of

H-1

--------------------------------------------------------------------------------




the Credit Agreement would occur, and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.
[Signature on next page.]





































H-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.


 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
By:Colonial Properties Trust, its sole General Partner


By:_____________________________
Name:__________________________
Title:___________________________








H-3

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF NOTICE OF CONVERSION
______________, 201_


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:
1.    The proposed date of such Conversion is ____________201_.
2.    The Loans to be Converted pursuant hereto are currently:
[Check one box only]
o    Base Rate Loans
o    LIBOR Loans
3.    The aggregate principal amount of the Loans subject to the requested
Conversion is $_______________ and was originally borrowed by the Borrower on
_______________, 201__.
4.    The portion of such principal amount subject to such Conversion is
$_______________.
5.    The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:
[Check one box only]
o    Base Rate Loans
o    LIBOR Loans, each with an initial Interest Period for a duration of:



I-1

--------------------------------------------------------------------------------




Interest Period


o    1 month
o    3 months
o    6 months        [Check one box only]


The Borrower hereby certifies to the Administrative Agent and the Lenders as of
the date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist and no
violation of the limits described in Section 2.15. of the Credit Agreement would
occur, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.
[Signature on next page.]





























I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.


 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________








I-3

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF NOTICE OF SWINGLINE BORROWING
______________, 201_


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ____________________.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Swingline Loans and immediately after giving effect thereto, (a) no Default or
Event of Default exists or shall exist and no violation of the limits described
in Section 2.15. of the Credit Agreement would occur, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Swingline Loans contained in Article V. of the Credit

J-1

--------------------------------------------------------------------------------




Agreement will have been satisfied at the time such Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.


[Signature on next page.]





















































































J-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________
                                                         [SEAL]






J-3

--------------------------------------------------------------------------------




EXHIBIT K
FORM OF REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, COLONIAL REALTY LIMITED PARTNERSHIP (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), at
608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as may be the then outstanding and unpaid balance of all
Revolving Loans made by the Lender to the Borrower pursuant to, and in
accordance with the terms of, the Credit Agreement (as defined herein).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Credit Agreement dated as of March 30, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of Revolving Loans by
the Lenders to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Revolving Loans by the Borrower subject to
certain terms and conditions, and (c) provides for the acceleration of the
Revolving Loans upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

















K-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________
                                                           [SEAL]










K-2

--------------------------------------------------------------------------------




EXHIBIT L
FORM OF SWINGLINE NOTE


$________________    ___________ ___, 20__


FOR VALUE RECEIVED, the undersigned, COLONIAL REALTY LIMITED PARTNERSHIP (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 608 Second Avenue S.,
11th Floor, Minneapolis, Minnesota 55402‑1916, or at such other address as may
be specified by the Swingline Lender to the Borrower, the principal sum of
__________________ AND NO/100 DOLLARS ($________________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Swingline Loans made by
the Swingline Lender to the Borrower under the Credit Agreement (as defined
herein)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note (this “Note”), endorsed by the
Swingline Lender on the schedule attached hereto or any continuation thereof;
provided that the failure of the Swingline Lender to made any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the Swingline Loans.


This Note is the “Swingline Note” referred to in the Credit Agreement dated as
of March 30, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.6. thereof,
Wells Fargo Bank, National Association, as the Administrative Agent, and the
other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.













L-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________
                                                           [SEAL]






L-2

--------------------------------------------------------------------------------




EXHIBIT M
FORM OF TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds)


o NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____ o
INITIAL LOAN DISBURSEMENT


The following representatives (“Authorized Representatives”) of Colonial
Properties Limited Partnership (“Borrower”) are authorized to request the
disbursement of loan proceeds and initiate funds transfers for Loan Number
WB11151 (“Loan”) in the [initial] principal amount of $_______________
[(“Initial Loan Amount”), which Initial Loan Amount may be increased pursuant to
the term of the Credit Agreement (as defined below) to a principal amount that
after giving effect to any such increases shall not exceed
$________](“[Increased ]Loan Amount”) evidenced by that certain Credit
Agreement, dated March 30, 2012 (“Credit Agreement”), among the Borrower, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. The
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation form until it has received a new Transfer Authorizer Designation
form signed by Borrower, even in the event that any or all of the foregoing
information may have changed. The maximum amount of the initial disbursement of
any Loan proceeds (“Initial Loan Disbursement”) and the maximum amount of each
subsequent disbursement of any Loan proceeds (each a “Subsequent Loan
Disbursement”) that each Authorized Representative is authorized to request are
set forth below:


 
Name
Title
Maximum Initial Loan Disbursement
Amount1
Maximum Subsequent Loan Disbursement
Amount1
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



INITIAL LOAN DISBURSEMENT AUTHORIZATION


o Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of the Initial Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 1. of “Beneficiary Bank and Account Holder Information” of this Transfer
Authorizer Designation.







M-1

--------------------------------------------------------------------------------




o Applicable for Wire Transfer Instructions from Person other than Authorized
Representative. The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Initial Loan Disbursement from ________________
(i.e. specify title/escrow company), which instructions are to be delivered, via
fax, email, or letter, to the Administrative Agent. Said instructions shall
include the Borrower's Name; Title/Escrow #_____________ and/or Loan
#__________; the person/entity to receive the Initial Loan Disbursement
(“Receiving Party”); the Receiving Party's full account name; Receiving Party's
account number at the receiving bank (“Receiving Bank”); Receiving Bank's (ABA)
routing number; city and state of the Receiving Bank; and the amount of the
Initial Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement
Amount set forth above).


o Applicable for Deposit into Deposit Account . The Administrative Agent is
hereby authorized to disburse the proceeds of the Initial Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 2. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.


SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION


o Not Applicable


o Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of any Subsequent Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 3. of Beneficiary Bank and Account Holder Information of this Transfer
Authorizer Designation.


o Applicable for Wire Transfer from Person other than Authorized Representative.
The Administrative Agent is hereby authorized to accept wire transfer
instructions for the Subsequent Loan Disbursement from ________________ (i.e.
specify title/escrow company), which instructions are to be delivered, via fax,
email, or letter, to Lender. Said instructions shall include the Borrower's
Name; Title/Escrow #_____________ and/or Loan #__________; the person/entity to
receive the Subsequent Loan Disbursement (“Receiving Party”); the Receiving
Party's full account name; Receiving Party's account number at the receiving
bank (“Receiving Bank”); Receiving Bank's (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Subsequent Loan Disbursement (not
to exceed the Maximum Subsequent Loan Disbursement Amount set forth above).


o Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to disburse the proceeds of any Subsequent Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 4. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.


Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the Loan
Agreement). The Administrative Agent shall not be further required to confirm
said disbursement instructions received from title/escrow company or Authorized
Representative with Borrower. This Transfer

M-2

--------------------------------------------------------------------------------




Authorizer Designation form is in effect until [EXPIRATION DATE OF
AUTHORIZATION] after which time a new authorization request shall be required.
Borrower shall instruct title/escrow company via a separate letter, to deliver
said disbursement instructions in writing, directly to the Administrative Agent
at its address set forth in that certain Section of the Loan Agreement entitled
Notices. Borrower also hereby authorizes the Administrative Agent to attach a
copy of the written disbursement instructions to this Transfer Authorizer
Designation form upon receipt of said instructions.











































































M-3

--------------------------------------------------------------------------------




Beneficiary Bank and Account Holder Information



1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER
Borrower Name:
Title/Escrow Number:
 
E. Loan Number:
 
F. Transfer/Deposit Funds to (Receiving Party Account Name):
 
G. Receiving Party Deposit Account Number:
 
H. Receiving Bank Name, City and State:
 
I. Receiving Bank Routing (ABA) Number:
 
J. Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
 
K. Further Credit Information/Instructions:



2. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT
Borrower Name:
Title/Escrow Number:
 
L. Loan Number:
 
M. Transfer/Deposit Funds to (Receiving Party Account Name):
 
N. Receiving Party Deposit Account Number:
 
O. Receiving Bank Name, City and State:
 
P. Receiving Bank Routing (ABA) Number:
 
Q. Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
 
R. Further Credit Information/Instructions:














M-4

--------------------------------------------------------------------------------




3. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER
Borrower Name:
Title/Escrow Number:
 
S. Loan Number:
 
T. Transfer/Deposit Funds to (Receiving Party Account Name):
 
U. Receiving Party Deposit Account Number:
 
V. Receiving Bank Name, City and State:
 
W. Receiving Bank Routing (ABA) Number:
 
X. Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the [Initial] Loan Amount [or the Increased Loan Amount, as applicable)]:
 
Y. Further Credit Information/Instructions:



4. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT
Borrower Name:
Title/Escrow Number:
 
Z. Loan Number:
 
AA. Transfer/Deposit Funds to (Receiving Party Account Name):
 
BB. Receiving Party Deposit Account Number:
 
CC. Receiving Bank Name, City and State:
 
DD. Receiving Bank Routing (ABA) Number:
 
EE. Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the [Initial]Loan Amount [or the Increased Loan Amount, as applicable )]:
 
FF. Further Credit Information/Instructions:

  
1 Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Initial
Loan Amount or the Increased Loan Amount, as applicable.



M-5

--------------------------------------------------------------------------------




Date: _______________________________




"BORROWER"


COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership


By:
Colonial Properties Trust, its sole General Partner



By:    _________________________
Name:    _________________________
Title:    _________________________
[SEAL]







M-6

--------------------------------------------------------------------------------




EXHIBIT N
FORM OF BID RATE QUOTE REQUEST
________________, ____


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
1.
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:



Borrowing Date
Amount 1
Type 2
Interest Period 3
______________, 20___
$____________
____________
______ days



2.
The Borrower's Credit Rating, as applicable, as of the date hereof is:



S&P        _______
Moody's    _______
        
3.
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or shall exist and no violation of the limits described in Section 2.15.
of the Credit Agreement would occur, and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true


__________________


1     Minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof.
2     Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).
3     Must be between 7 and 180 days.

N-1

--------------------------------------------------------------------------------




and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Bid Rate Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Bid Rate Loans are made.


[Signature on next page]











































































N-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.


 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________
                                                         [SEAL]




N-3

--------------------------------------------------------------------------------




EXHIBIT O
FORM OF BID RATE QUOTE
________________, ____


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


In response to the Borrower's Bid Rate Quote Request dated _____________, 20__,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:


1.
Quoting Lender:____________________________



2.
Person to contact at quoting Lender:____________________________



3.
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):



Borrowing Date
Amount 1
Type 2
Interest 3
Bid Rate
__________, 20__
$_____________
__________
     ______days
    ______%
__________, 20__
$_____________
__________
     ______days
    ______%
__________, 20__
$_____________
__________
     ______days
    ______%











__________________


1     Minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof.
2     Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).
3     Must be between 7 and 180 days.

O-1

--------------------------------------------------------------------------------




The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.





























































































O-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.
 
[NAME OF QUOTING LENDER]




By:____________________________________
Name:_______________________________
Title:________________________________    









O-3

--------------------------------------------------------------------------------




EXHIBIT P
FORM OF BID RATE QUOTE ACCEPTANCE
________________, ____


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, _____:


Quote Date
Quoting Lender
Type
Interest Period 1
Amount Accepted
 
 
 
 
 
____________, 20__
_______________
__________
     ______days
     $___________
____________, 20__
_______________
__________
     ______days
     $___________
____________, 20__
_______________
__________
     ______days
     $___________



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or shall exist and no violation of the limits described in Section 2.15.
of the Credit Agreement would occur, and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by




__________________


1     Must be between 7 and 180 days.

P-1

--------------------------------------------------------------------------------




materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Bid Rate Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Bid Rate Loans are made.


[Signature on next page]





















































































P-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.




 
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Colonial Properties Trust, its sole General Partner


By:_________________________
Name:_________________________
Title:_________________________
                                                          [SEAL]








P-3

--------------------------------------------------------------------------------




EXHIBIT Q
FORM OF COMPLIANCE CERTIFICATE
__________, 201_


Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
608 2nd Avenue South, 11th floor
Minneapolis, Minnesota 55402
Attn: Daniel Lake




Each of the Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)    The undersigned is the chief financial officer of CLP.
(2)    The undersigned is responsible for and has made or caused to be made
under his/her supervision a detailed review of the activities of the Loan
Parties and their Subsidiaries in connection with the preparation of this
Compliance Certificate.
(3)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
(4)    To the best knowledge of the undersigned, no Default or Event of Default
exists [if such is not the case, specify such Default or Event of Default and
its nature, when it occurred and whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure].
(5)    To the best knowledge of the undersigned, the representations and
warranties made or deemed made by the Borrower and the other Loan Parties in the
Loan Documents to which any is a party, are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in

Q-1

--------------------------------------------------------------------------------




which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement.
(6)    Attached hereto as Schedule 1 are detailed calculations establishing
whether or not the Borrower was in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 of the Credit Agreement as of the
relevant quarterly accounting period, calendar year, or other fiscal period
covered by the financial statements furnished along with this Compliance
Certificate.
(7)     Attached hereto as Schedule 2 is a true, correct, and complete record of
the announced development pipeline (including Residential Units for Sale),
including for each announced development project, the project name and location,
the square footage (or number of units, as applicable) to be developed, the
expected construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost.
(8)    With respect to the Residential Units for Sale, attached hereto as
Schedule 3 is a true, correct, and complete record of the number of units for
sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity.
(9)    Attached hereto as Schedule 4 is a true, correct, and complete record of
all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the Total Indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any), and the security (if any).
(10)    Attached hereto as Schedule 5 is a true, correct, and complete record of
all interest rate protection agreements to which Borrower, CLP or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.), and the
term thereof.
(11)    Attached hereto as Exhibit A is a copy of all management reports, if
any, submitted to the Borrower or CLP or its management by its independent
public accountants.
(12)    Concurrent with the delivery of this Compliance Certificate, the
undersigned has delivered to the Administrative Agent an Unencumbered Asset
Certificate executed by the undersigned that: (i) sets forth a list of all
Unencumbered Assets; and (ii) certifies that (A) all Unencumbered Assets so
listed fully qualify as such under the applicable criteria for inclusion as
Unencumbered Assets, (B) all acquisitions, dispositions or other removals of
Unencumbered Assets completed during such quarterly accounting period, calendar
year, or other fiscal period were permitted under the Credit Agreement, and (C)
the acquisition cost or principal balance of any Unencumbered Assets, as
applicable, acquired during such period and any other information that
Administrative Agent may require to determine the Unencumbered Asset Value of
such Unencumbered Asset, and the Unencumbered Asset Value of any Unencumbered
Assets removed during such period.







Q-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.


 
Colonial Properties Trust, an Alabama Trust




By:_________________________
Name:_________________________
Title:Chief Financial Officer




























































































Q-3

--------------------------------------------------------------------------------






Schedule 1
[Calculations to be Attached]





















































Q-4

--------------------------------------------------------------------------------




Schedule 2
[Record to be Attached]





















































Q-5

--------------------------------------------------------------------------------




Schedule 3
[Record to be Attached]





















































Q-6

--------------------------------------------------------------------------------




Schedule 4
[Record to be Attached]





















































Q-7

--------------------------------------------------------------------------------




Schedule 5
[Record to be Attached]







































































































Q-8

--------------------------------------------------------------------------------




Exhibit A
[Management Agreements to be Attached]



Q-9

--------------------------------------------------------------------------------




EXHIBIT R-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:________________________________________
 
Name:__________________________________
 
Title:___________________________________

Date: ________ __, 20__



R-1

--------------------------------------------------------------------------------




EXHIBIT R-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:________________________________________
 
Name:__________________________________
 
Title:___________________________________

Date: ________ __, 20__





R-2

--------------------------------------------------------------------------------




EXHIBIT R-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:________________________________________
 
Name:__________________________________
 
Title:___________________________________

Date: ________ __, 20__





R-3

--------------------------------------------------------------------------------




EXHIBIT R-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 30, 2012, by and among Colonial Realty Limited Partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:________________________________________
 
Name:__________________________________
 
Title:___________________________________

Date: ________ __, 20__







R-4